 



Exhibit 10.14
ASSET PURCHASE AGREEMENT
by and between
W LAB ACQUISITION CORP.
as “Buyer,”
NEXTERA ENTERPRISES, INC.
as “Parent,”
WOODRIDGE LABS, INC.
as “Seller,”
JOSEPH J. MILLIN AND VALERIE MILLIN,
TRUSTEES OF THE MILLIN FAMILY LIVING TRUST DATED NOVEMBER 18, 2002.
JOSEPH J. MILLIN,
SCOTT J. WEISS AND DEBRA WEISS,
AS TRUSTEES OF THE SCOTT AND DEBRA WEISS LIVING TRUST
and
SCOTT J. WEISS
Dated: March 9, 2006

 



--------------------------------------------------------------------------------



 



ASSET PURCHASE AGREEMENT
TABLE OF CONTENTS

                                      Page ARTICLE I. DEFINITIONS     1  
 
    1.1     Defined Terms     1  
 
    1.2     Other Defined Terms     10   ARTICLE II. PURCHASE AND SALE OF ASSETS
    11  
 
    2.1     Transfer of Assets     11  
 
    2.2     Assumption of Liabilities     11  
 
    2.3     Excluded Liabilities     12  
 
    2.4     Consideration     13  
 
    2.5     Purchase Price Adjustments     14  
 
    2.6     Earn-Out     16  
 
    2.7     Closing Costs; Transfer Taxes and Fees     17   ARTICLE III. CLOSING
    18  
 
    3.1     Closing     18  
 
    3.2     Conveyances at Closing     18   ARTICLE IV. REPRESENTATIONS AND
WARRANTIES OF SELLER     20  
 
    4.1     Organization of Seller     20  
 
    4.2     Subsidiaries     20  
 
    4.3     Authorization     20  
 
    4.4     Absence of Certain Changes or Events     21  
 
    4.5     Assets     22  
 
    4.6     Real Property     22  
 
    4.7     Contracts and Commitments     23  
 
    4.8     Permits     25  
 
    4.9     No Conflict or Violation     25  
 
    4.10     Consents and Approvals     25  
 
    4.11     Financial Statements     25  
 
    4.12     Books and Records     26  
 
    4.13     Litigation     26  
 
    4.14     Labor Matters     26  
 
    4.15     Liabilities     27  
 
    4.16     Compliance with Law     27  
 
    4.17     Proprietary Rights     27  
 
    4.18     Employee Plans     28  
 
    4.19     Transactions with Certain Persons     32  
 
    4.20     Tax Matters     32  
 
    4.21     Insurance     33  
 
    4.22     Accounts Receivable     34  
 
    4.23     Inventory     34  

i



--------------------------------------------------------------------------------



 



                                      Page
 
    4.24     Purchase Commitments and Outstanding Bids     34  
 
    4.25     Payments     34  
 
    4.26     Customers, Distributors and Suppliers     35  
 
    4.27     Compliance With Environmental Laws     35  
 
    4.28     Banking Relationships     37  
 
    4.29     Investment     37  
 
    4.30     Intentionally Omitted     38  
 
    4.31     Solvency     38  
 
    4.32     Safety/Product Testing     39  
 
    4.33     No Brokers     39  
 
    4.34     No Other Agreements to Sell the Assets     39  
 
    4.35     Material Misstatements Or Omissions     39   ARTICLE V.
REPRESENTATIONS AND WARRANTIES OF BUYER     40  
 
    5.1     Organization of Buyer Parties     40  
 
    5.2     Authorization     40  
 
    5.3     Capitalization of Parent     40  
 
    5.4     Validity of Shares; Compliance with Securities Laws     40  
 
    5.5     No Conflict or Violation; Consents     41  
 
    5.6     No Brokers     41  
 
    5.7     Qualification     41  
 
    5.8     Capitalization of Buyer     41  
 
    5.9     Parent SEC Reports     42  
 
    5.10     Parent Financial Statements     42  
 
    5.11     Changes in Parent’s Business     42  
 
    5.12     Litigation     42  
 
    5.13     No Reliance     42  
 
    5.14     Other Activities     42  
 
    5.15     Parent Common Stock Issuance     42  
 
    5.16     Liabilities of Buyer     43  
 
    5.17     Tax Matters     43  
 
    5.18     Labor Matters     43  
 
    5.19     Benefit Plans     43  
 
    5.20     Contracts     43  
 
    5.21     Material Misstatements Or Omissions     43   ARTICLE VI. COVENANTS
OF SELLER AND BUYER     44  
 
    6.1     Non-Competition     44  
 
    6.2     Employee Matters     45  
 
    6.3     Piggyback Registrations     46  
 
    6.4     Board Appointments     47  
 
    6.5     Consents     47  
 
    6.6     Reporting Company Status     47  
 
    6.7     Termination of Seller’s Defined Benefit Pension Plan     48  
 
    6.8     Termination of Seller’s 401(k) Profit-Sharing Plan     49  

ii



--------------------------------------------------------------------------------



 



                                      Page
 
    6.9     Reimbursement of Attorney Costs     51   ARTICLE VII. CONDITIONS TO
SELLER’S OBLIGATIONS     51  
 
    7.1     Representations, Warranties and Covenants     51  
 
    7.2     Consents; Regulatory Compliance and Approval     51  
 
    7.3     No Actions or Court Orders     52  
 
    7.4     Assumption     52  
 
    7.5     Employment Agreements     52  
 
    7.6     Escrow Agreement     52  
 
    7.7     Opinion of Counsel     52  
 
    7.8     Board Appointments     52  
 
    7.9     Corporate Documents     52   ARTICLE VIII. CONDITIONS TO BUYER’S
OBLIGATIONS     52  
 
    8.1     Representations, Warranties and Covenants     52  
 
    8.2     Consents; Regulatory Compliance and Approval     53  
 
    8.3     No Actions or Court Orders     53  
 
    8.4     Opinion of Counsel     53  
 
    8.5     Material Changes     53  
 
    8.6     Corporate Documents     53  
 
    8.7     Due Diligence Review     53  
 
    8.8     Conveyancing Documents; Release of Encumbrances     53  
 
    8.9     Permits     54  
 
    8.10     Assignment     54  
 
    8.11     Employment Agreements     54  
 
    8.12     Rehired Employees     54  
 
    8.13     Stock Pledge     54  
 
    8.14     Sales Rep Agreements     54  
 
    8.15     Consents of Weil & Company     54  
 
    8.16     Fairness Opinion     54  
 
    8.17     Nonforeign Affidavit     54   ARTICLE IX. ACTIONS BY SELLER AND
BUYER AFTER THE CLOSING     55  
 
    9.1     Collection of Accounts Receivable and Letters of Credit     55  
 
    9.2     Books and Records; Tax Matters     55  
 
    9.3     Survival of Representations     56  
 
    9.4     Indemnifications     56  
 
    9.5     Indemnification Holdback Amount as Initial Source of Payment     61
 
 
    9.6     Release and Payment of Indemnification Holdback Amount and the
Shares     61  
 
    9.7     Bulk Sales     63  
 
    9.8     Taxes     63  
 
    9.9     Insurance     63  
 
    9.10     No Solicitation of Rehired Employees     63  
 
    9.11     Seller’s Change of Name     64  

iii



--------------------------------------------------------------------------------



 



                                      Page ARTICLE X. MISCELLANEOUS     64  
 
    10.1     Assignment     64  
 
    10.2     Notices     64  
 
    10.3     Choice of Law     65  
 
    10.4     Entire Agreement; Amendments and Waivers     65  
 
    10.5     Multiple Counterparts; Facsimile or Electronic Signatures     65  
 
    10.6     Expenses     66  
 
    10.7     Invalidity     66  
 
    10.8     Titles; Gender     66  
 
    10.9     Public Statements and Press Releases     66  
 
    10.10     Confidential Information     66  
 
    10.11     Remedies of Buyer Parties     68  
 
    10.12     Attorneys’ Fees     68  
 
    10.13     Arbitration     68  
 
    10.14     Disclosure Schedule     69  

iv



--------------------------------------------------------------------------------



 



EXHIBITS

          Exhibit        
A
  Allocation of Purchase Price   A-1
 
       
B
  Bill of Sale   B-1
 
       
C
  Assignment and Assumption of Leases   C-1
 
       
D
  Assignment and Assumption of Contracts   D-1
 
       
E
  Assignment of Patents and Trademarks   E-1
 
       
F
  Escrow Agreement   F-1
 
       
G
  Subject Matter of Legal Opinion of Maron & Sandler   G-1
 
       
G
  Subject Matter of Legal Opinion of Latham & Watkins LLP   G-2
 
       
G
  Subject Matter of Legal Opinion of Jones, Kaufman & Ackerman LLP   G-3
 
       
H
  Form of Employment Agreement for Millin   H-1
 
       
H
  Form of Employment Agreement for Weiss   H-2
 
       
I
  Form of Stock Pledge and Security Agreement     I-1
 
       
J
  Form of Weil & Company Consents     J-1

iv



--------------------------------------------------------------------------------



 



ASSET PURCHASE AGREEMENT
This Asset Purchase Agreement, dated as of March 9, 2006, is by and among W LAB
ACQUISITION CORP., a Delaware corporation (“Buyer”), NEXTERA ENTERPRISES, INC.,
a Delaware corporation (“Parent”, and together with Buyer, the “Buyer Parties”),
WOODRIDGE LABS, INC., a California corporation (“Seller”), JOSEPH J. MILLIN AND
VALERIE MILLIN, TRUSTEES OF THE MILLIN FAMILY LIVING TRUST DATED NOVEMBER 18,
2002 (“Millin Trust”), SCOTT J. WEISS AND DEBRA WEISS, AS TRUSTEES OF THE SCOTT
AND DEBRA WEISS LIVING TRUST (“Weiss Trust”), JOSEPH J. MILLIN, an individual
(“Millin”) and SCOTT J. WEISS, an individual (“Weiss” and together with Seller,
Millin Trust, Weiss Trust and Millin, the “Seller Parties”). The Buyer Parties
and the Seller Parties are referred to herein as the “Parties.”
RECITALS
          A. Seller owns certain assets which it uses in the conduct of the
Business (as defined below). Millin Trust and Weiss Trust are the sole
shareholders of Seller.
          B. Buyer desires to purchase from Seller, and Seller desires to sell
to Buyer, such assets upon the terms and subject to the conditions of this
Agreement.
AGREEMENT
          NOW THEREFORE, in consideration of the respective covenants and
promises contained herein and for other good and valuable consideration, the
receipt and adequacy of which is hereby acknowledged, the Parties hereto agree
as follows:
ARTICLE I.
DEFINITIONS
     1.1 Defined Terms. As used herein, the terms below shall have the following
meanings. Any of such terms, unless the context otherwise requires, may be used
in the singular or plural, depending upon the reference.
          “Action” shall mean any action, claim, suit, litigation, proceeding
(judicial or administrative), labor dispute, mediation, arbitral action,
governmental audit, inquiry, criminal prosecution, investigation or unfair labor
practice, charge or complaint.
          “Affiliate” shall have the meaning set forth in the Securities
Exchange Act of 1934, as amended, and the rules and regulations thereunder.
          “Assets” shall mean all of the right, title and interest in and to the
business, properties, assets and rights of every kind, nature and description,
whether tangible or intangible, real, personal or mixed, known or unknown, and
constituting, or used or useful in connection with, or related to, the Business
owned by Seller or in which Seller has any interest, including

1



--------------------------------------------------------------------------------



 




without limitation all of Seller’s right, title and interest in and to the
following, but excluding therefrom the Excluded Assets:
               (a) all accounts and notes receivable (whether current or
noncurrent), refunds, deposits, prepayments or prepaid expenses (including
without limitation any prepaid insurance premiums) of Seller;
               (b) all cash and cash equivalents held by Seller (either directly
or in accounts with any banking or similar institution);
               (c) all Assumed Contracts;
               (d) all Leases;
               (e) all Leasehold Estates;
               (f) all Leasehold Improvements;
               (g) all Fixtures and Equipment;
               (h) all Inventory;
               (i) all Books and Records;
               (j) all Proprietary Rights relating to or used in the Business;
               (k) all Permits that under applicable Regulations may be assigned
to Buyer;
               (l) all computer hardware, software and firmware;
               (m) all available supplies, sales literature, promotional
literature, customer, supplier and distributor lists, art work, display units,
telephone and fax numbers and purchasing records related to the Business;
               (n) all rights under or pursuant to all warranties,
representations and guarantees made by suppliers in connection with the Assets
or services furnished to Seller pertaining to the Business or affecting the
Assets;
               (o) all deposits and prepaid expenses of Seller;
               (p) all claims, causes of action, choses in action, rights of
recovery and rights of set-off of any kind, against any Person, including
without limitation any liens, security interests, pledges or other rights to
payment or to enforce payment in connection with products delivered by Seller on
or prior to the Closing Date; and
               (q) all goodwill relating to the Business or the Assets.

2



--------------------------------------------------------------------------------



 



          “Assumed Contracts” shall mean all of the Contracts, and Seller’s
rights and obligations thereunder, that are either (a) listed on Schedule 4.7(a)
or (b) constitute outstanding customer purchase orders for amounts less than
$20,000.
          “Assumed Debt” shall mean that certain loan made to Seller by American
Business Bank, in a principal amount at the Closing not to exceed One Million
Dollars ($1,000,000), and the Promissory Note relating thereto.
          “Audited Financial Statements” shall mean the audited Balance Sheets
dated December 31, 2003, December 31, 2004 and December 31, 2005, and the
related audited statements of operations, changes in shareholders’ equity and
cash flow for the years ended December 31, 2003, December 31, 2004 and
December 31, 2005.
          “Balance Sheet” shall mean the balance sheet of Seller at the date
indicated thereon, together with the notes thereon.
          “Balance Sheet Date” shall mean December 31, 2005.
          “Books and Records” shall mean all books and records of Seller
relating to the Assets or the Business and all books and records of any
Affiliate of Seller necessary to the operation of the Business, including,
without limitation, (a) all records and lists of Seller pertaining to the
Assets, (b) all records, lists and files pertaining to the Business, customers,
suppliers or personnel of Seller, (c) all product, business and marketing plans
of Seller and (d) all books, ledgers, files, reports, plans, data, manuals,
drawings, and operating records of every kind maintained by Seller, including in
each case all computer software and data in computer readable and/or human
readable form used to maintain such Books and Records together with the media on
which such software and data are stored and all documentation related thereto,
but excluding all of the Excluded Records.
          “Business” shall mean the Seller’s business of researching,
developing, designing, manufacturing, distributing, marketing and selling
personal care, healthcare or beauty products to food, drug and discount stores,
merchandisers and other retail channels (including, without limitation, direct
sales and web channels).
          “Business Day” shall mean a day other than Saturday, Sunday or any
other day on which commercial banks are authorized or required to close in New
York, New York.
          “Code” shall mean the Internal Revenue Code of 1986, as amended, and
the rules and regulations thereunder.
          “Consents” shall mean any and all consents, approvals, authorizations
or waivers of, declarations or notices to, and filings and registrations with,
any domestic or foreign public, governmental or regulatory body or authority or
any other Person that are (a) required in connection with the execution,
delivery and performance by any Seller Party of this Agreement and the
consummation of the transactions contemplated hereby or (b) necessary in order
that the Buyer Parties can conduct the Business after the Closing Date
substantially in the same manner as the Business was conducted by Seller before
the Closing Date.

3



--------------------------------------------------------------------------------



 



          “Contract” shall mean any agreement, contract, note, bond, loan,
evidence of indebtedness, purchase, order, letter of credit, mortgage,
indenture, security or pledge agreement, franchise agreement, undertaking,
practice, covenant not to compete, employment agreement, license, instrument,
deed of trust, obligation or commitment to which Seller is a party or by which
Seller or any of the Assets is bound and which relates to the Business or the
Assets, whether oral, written or implied, but excluding all Leases.
          “Copyrights” shall mean registered copyrights, copyright applications,
unregistered copyrights, copyrightable works, mask works and mask work rights,
including without limitation all rights of authorship, use, publication,
reproduction, distribution, performance, transformation, moral rights and rights
of ownership of copyrightable and mask works, all copyrights in website content
and in packaging and advertising materials used in the Business, and all rights
to register and obtain renewals and extensions of registrations, together with
all other interests accruing by reason of international copyright treaties.
          “Court Order” shall mean any judgment, decision, consent decree,
injunction, ruling or order of any federal, state or local court or governmental
agency, department or authority that is binding on any Person or its property
under applicable law.
          “Credit Agreement” shall mean the credit agreement dated as of March
9, 2006 by and among the Buyer Parties, NewStar Financial, Inc. (as
administrative agent) and the lenders party thereto from time to time.
          “Current Assets” shall mean, without duplication, the sum of all of
the line items set forth on the applicable Balance Sheet to the extent that such
items would be classified under GAAP as current assets on the balance sheet of a
company conducting a business the same or similar to the Business, after
deducting appropriate and adequate reserves therefrom (which reserves are proper
in accordance with GAAP), but excluding all Excluded Assets.
          “Current Liabilities” shall mean, without duplication, the sum of all
of the line items set forth on the applicable Balance Sheet to the extent that
such items would be classified under GAAP as current liabilities on the balance
sheet of a company conducting a business the same or similar to the Business,
but excluding all Excluded Liabilities.
          “Customer Deductions” shall mean charges against sales customarily
taken by Seller in the ordinary course of business, such as customer returns,
discounts, mark downs, promotional allowances and other chargebacks.
          “Default” shall mean (a) a breach of or default under any Contract or
Lease, (b) the occurrence of an event that with the passage of time or the
giving of notice or both would constitute a breach of or default under any
Contract or Lease, or (c) the occurrence of an event that with or without the
passage of time or the giving of notice or both would give rise to a right of,
or result in, termination, suspension or acceleration under or of any Contract
or Lease.
          “Dermafreeze Lawsuit” shall mean Freeze 24/7 International LLC v.
Woodridge Labs, Inc. (Court Case No. 1:05-CV-03429 (JGK)).

4



--------------------------------------------------------------------------------



 



          “Dermafreeze Liability” shall mean any and all Liabilities relating to
the Dermafreeze Lawsuit or any related Action brought by or against any Seller
Party or against any Buyer Party.
          “Disclosure Schedule” shall mean a schedule executed and delivered by
the Seller Parties to the Buyer Parties as of the date hereof which sets forth
the exceptions to and the disclosures required by the representations and
warranties contained in Article IV hereof and certain other information called
for by this Agreement. Unless otherwise specified, each reference in this
Agreement to any numbered schedule is a reference to that numbered schedule
which is included in the Disclosure Schedule.
          “Domain Names” shall mean all URL registrations for Internet websites.
          “Employment Agreement” shall mean each Employment Agreement to be
entered into by and between the Buyer Parties and each of Millin and Weiss and
delivered at the Closing, substantially in the forms attached as Exhibits H-1
and H-2 hereto, respectively.
          “Encumbrance” shall mean any claim, lien, pledge, option, charge,
easement, security interest, deed of trust, mortgage, right-of-way,
encroachment, building or use restriction, conditional sales agreement,
encumbrance or other right of third parties, whether voluntarily incurred or
arising by operation of law, and includes, without limitation, any agreement to
give any of the foregoing in the future, and any contingent sale or other title
retention agreement or lease in the nature thereof.
          “ERISA” shall mean the Employee Retirement Income Security Act of
1974, as amended.
          “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.
          “Excluded Assets” shall mean any and all:
               (a) claims, causes of action, choses in action, rights of
recovery and rights of set-off of any kind, against any Person, including
without limitation any liens, security interests, pledges or other rights to
payment or to enforce payment, in each case to the extent related to or arising
from the Excluded Liabilities or any other Excluded Asset;
               (b) insurance, warranty and condemnation proceeds with respect to
damage, non-conformance of or loss insofar as they relate to any Excluded
Liability or any other Excluded Asset (but, with respect to the Dermafreeze
Lawsuit, only to the extent those proceeds relate to the reimbursement of legal
expenses incurred by Seller prior to the Closing);
               (c) Excluded Contracts;
               (d) Permits that under applicable Regulations may not be assigned
to Buyer;
               (e) Excluded Records;

5



--------------------------------------------------------------------------------



 



               (f) assets of the Employee Plans;
               (g) all refunds or credits of Taxes due Seller by reason of its
ownership of the Assets or the operation of the Business to the extent
attributable to any taxable period ending on or prior to the Closing Date and
not included as part of the Current Assets on the Closing Balance Sheet; and
               (h) those items listed on Schedule 1.1(h).
          “Excluded Contracts” shall mean any and all:
               (a) employment contracts and severance agreements, including
without limitation Contracts (A) to employ or terminate executive officers or
other personnel and other contracts with present or former officers, directors
or shareholders of Seller or (B) that will result in the payment by, or the
creation of any Liability to pay on behalf of Buyer or Seller any severance,
termination, “golden parachute” or other similar payments to any present or
former personnel following termination of employment or otherwise as a result of
the consummation of the transactions contemplated by this Agreement;
               (b) labor or union contracts;
               (c) Contracts solely between shareholders of Seller and Seller
(including any buy-sell and cross-indemnity agreements);
               (d) this Agreement and the rights of Seller under this Agreement,
as well as Seller’s rights and interests in and to all correspondence and
documents, including confidentiality agreements, entered into by the Buyer or
any of its Affiliates for the benefit of Seller in connection with the sale of
the Business;
               (e) Employee Plans;
               (f) any Contracts between any of the Seller Parties and the Sage
Group, LLC;
               (g) all Insurance Policies; and
               (h) promissory notes, loans, indentures, letters of credit,
guarantees, or other similar instruments relating to an obligation to pay money,
between Seller and any of its Representatives, other than the Promissory Note.
          “Excluded Records” shall mean any and all of Seller’s minute books,
stock books, personnel records (other than personnel records relating to the
Rehired Employees), Tax returns and related Tax records and files, other
documents relating to the organization, maintenance and existence of Seller as a
corporate entity and Seller’s rights and interests in all information, files,
records, data, plans, contracts and recorded knowledge related to or used in
connection with the Business, in each case only to the extent that any of the
foregoing (a) relate solely to the Excluded Assets; or (b) relate to the
Excluded Assets and can be easily separated from the Assets and are privileged
or are otherwise subject to third party privacy rights, including materials that

6



--------------------------------------------------------------------------------



 



are protected by the attorney-client privilege or attorney work product
doctrine, to the extent such do not relate to the Assets, the Business or the
Assumed Liabilities; or (c) are solely written materials that Seller is required
by law to retain and of which Seller shall have provided a copy to Buyer.
          “Fixtures and Equipment” shall mean all of the furniture, fixtures,
furnishings, machinery, automobiles, trucks, spare parts, supplies, equipment,
tooling, molds, patterns, dies, computer hardware, spare parts and other
tangible personal property owned by Seller and used in connection with the
Business, wherever located and including any such Fixtures and Equipment in the
possession of any of Seller’s suppliers, including all warranty rights with
respect thereto.
          “Insurance Policies” shall mean the insurance policies related to the
Assets, the Business or its employees listed on Schedule 4.21.
          “Inventory” shall mean all of Seller’s inventory held for resale and
all of Seller’s raw materials, work in process, finished products, wrapping,
supply and packaging items and similar items with respect to the Business, in
each case wherever the same may be located.
          “Leased Real Property” shall mean all real property leased or licensed
to Seller, or to which Seller has any other rights, under the Leases.
          “Leasehold Estates” shall mean all of Seller’s rights and obligations
as lessee under the Leases.
          “Leasehold Improvements” shall mean all leasehold improvements
situated in or on the Leased Real Property and owned by Seller.
          “Leases” shall mean all of the existing leases, subleases, licenses,
occupancy agreements, options, rights, concessions or other agreements or
arrangements, written or oral, with respect to real property to which Seller is
a party or by which Seller or any of the Assets is bound.
          “Liabilities” shall mean any direct or indirect liability,
indebtedness, obligation, commitment, expense, claim, deficiency, guaranty or
endorsement of or by any Person of any type, whether accrued, absolute,
contingent, matured, unmatured or other.
          “Material Adverse Effect” shall mean with respect to the Business, the
Assets or the Assumed Liabilities, any material adverse effect or change in the
financial condition, business, properties, results of operations, assets,
Liabilities or operations of the Business and/or the Assets or on the ability of
any of the Seller Parties to consummate the transactions contemplated hereby, or
any event or condition that could, with the passage of time, constitute any of
the foregoing, excluding, in each case, any change, effect or circumstance that
directly results from changes in (a) United States or global economic conditions
that do not disproportionately impact the Assets or the Business, (b) the
industry in which the Business is operated which do not disproportionately
impact the Assets or the Business or (c) laws or accounting standards,
principles or interpretations of general application that do not
disproportionately impact the Assets or the Business.

7



--------------------------------------------------------------------------------



 



          “Most Recent Balance Sheet” shall mean the Balance Sheet as of the
Balance Sheet Date.
          “ordinary course of business” or “ordinary course” or any similar
phrase shall mean the usual and ordinary course of the Business and consistent
with Seller’s past custom and practice.
          “Parent Common Stock” shall mean the Class A Common Stock, par value
$0.001 per share, and Class B Common Stock, par value $0.001 per share, of
Parent.
          “Patents” shall mean all patents and patent applications (including,
without limitation, utility patents, utility models, design patents,
certificates of invention and applications for certificates of invention and
related priority rights) and registered design and registered design
applications and all rights in connection therewith in any country, and
including, without limitation, all provisional applications, substitutions,
continuations, continuations-in-part, divisions, renewals, reissues,
re-examinations and extensions thereof.
          “PBGC” shall mean the Pension Benefit Guaranty Corporation.
          “Permits” shall mean all licenses, permits, franchises, approvals,
authorizations, consents or orders of, or filings with, any governmental
authority, whether foreign, federal, state or local, or any other Person,
necessary or desirable for the past or present conduct of, or relating to the
operation of the Business.
          “Permitted Encumbrances” shall mean (a) Encumbrances which in the
aggregate are not substantial in amount and do not materially detract from the
value or transferability of the property or assets subject thereto or interfere
with the present use thereof, (b) Encumbrances provided for in, or arising out
of, any Assumed Contract and not related to any indebtedness for borrowed money,
(c) the Leasehold Estates, (d) Encumbrances arising under the Promissory Note
with respect to the Assumed Debt, (e) as to any Leased Real Property, any
Encumbrances which arise out of or are described in the related Leases, and
(f) such of the following as to which no enforcement, collection, execution,
levy or foreclosure proceeding shall have been commenced, and for which
assessments or other charges are not yet due and payable or are due but not
delinquent or due but being contested in good faith by appropriate proceedings:
(i) statutory liens for Taxes, assessments or other governmental charges not yet
due and payable; (ii) materialmen’s, mechanics’, carriers’, workmen’s and
repairmen’s liens and other similar liens imposed by Regulations arising in the
ordinary course of business securing obligations that are not overdue for a
period of more than thirty (30) calendar days; and (iii) pledges or deposits to
secure obligations under workers’ compensation laws or similar legislation or to
secure public or statutory obligations.
          “Person” shall mean any person or entity, whether an individual,
trustee, corporation, partnership, limited partnership, limited liability
company, trust, unincorporated organization, business association, firm, joint
venture, governmental agency or authority.
          “Promissory Note” shall mean that certain Promissory Note and Security
Agreement by and between American Business Bank and Seller dated as of
December 15, 2005.

8



--------------------------------------------------------------------------------



 



          “Pledge Agreement” shall mean the Stock Pledge and Security Agreement
to be entered into by and between Parent, Buyer and Seller and delivered at the
Closing, substantially in the form attached as Exhibit I hereto.
          “Proprietary Rights” shall mean all Copyrights, Domain Names, Patents,
Trademarks, technology rights and licenses, computer software (including without
limitation any source or object codes therefor or documentation relating
thereto), trade secrets, franchises, know-how, inventions reduced to practice,
technology, designs, proprietary information, specifications (including without
limitation manufacturing and operating specifications), formulae, technical
data, plans, drawings and other intellectual property rights and intangible
assets owned by Seller or used by Seller in the Business, and including all
rights (whether at law, in equity, by contract or otherwise) to use or otherwise
exploit any of the foregoing.
          “Regulations” shall mean any laws, statutes, ordinances, regulations,
rules, notice requirements, court decisions, agency guidelines, principles of
law and orders of any foreign, federal, state or local government and any other
governmental department or agency, including without limitation Environmental
Laws, energy, motor vehicle safety, public utility, zoning, building and health
codes, occupational safety and health and laws respecting employment practices,
employee documentation, terms and conditions of employment and wages and hours.
          “Representative” shall mean any officer, director, principal, agent,
employee or other representative.
          “SEC” shall mean the Securities and Exchange Commission.
          “Securities Act” shall mean the Securities Act of 1933, as amended.
          “Seller’s Knowledge” or “To the Knowledge of Seller” or other terms of
similar import means the actual knowledge of Millin, Weiss and Lori Pesa, after
reasonable inquiry by them of all employees of Seller who could reasonably be
expected to have knowledge or information with respect to the matter in
question.
          “Subsidiary” shall mean, with respect to any Person, any corporation,
partnership, joint venture, limited liability company or other business entity
(a) of which shares of securities or other ownership interests having ordinary
voting power for the election of a majority of the directors, managers or other
members of its governing body (other than securities or interests having such
power only by reason of the happening of a contingency) are at the time
beneficially owned by such Person or (b) the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.
          “Tax” shall mean any federal, state, local, foreign or other tax,
levy, impost, fee, assessment or other government charge, including without
limitation income, estimated income, business, occupation, franchise, property,
payroll, personal property, sales, transfer, use, employment, commercial rent,
occupancy, franchise or withholding taxes, and any premium, including without
limitation interest, penalties and additions in connection therewith.

9



--------------------------------------------------------------------------------



 



          “Trademarks” shall mean registered trademarks, registered service
marks, trademark and service mark applications, trade names and applications for
trade names, unregistered trademarks and service marks, slogans and trade dress.
          “Working Capital” shall mean Current Assets minus Current Liabilities.
          “Working Capital Ceiling” shall mean $2,850,000 (Two Million Eight
Hundred Fifty Thousand Dollars).
          “Working Capital Threshold” shall mean $2,450,000 (Two Million Four
Hundred Fifty Thousand Dollars).
     1.2 Other Defined Terms. The following terms shall have the meanings
defined for such terms in the Sections set forth below:

      Term   Section
401(k) Plan
  6.8(a)
401(k) Plan Trust
  6.8(a)
401(k) Plan Trustees
  6.8(a)
Accounting Firm
  2.5(e)
Adjustment Amount
  2.5(f)
Adjustment Escrow Account
  2.4(d)
Adjustment Holdback Amount
  2.4(c)
Arbiter
  10.13(c)
Assumed Liabilities
  2.2
Buyer Indemnified Party
  9.4(a)
Buyer Indemnity Cap
  9.4(f)(ii)
Cash Payment
  2.4(a)
CBS Standards
  2.5(a)
Claim
  9.4(d)
Claim Notice
  9.4(d)
Closing
  3.1
Closing Balance Sheet
  2.5(d)
Closing Date
  3.1
Closing Payment
  2.4(d)
Closing Working Capital
  2.5(d)
Confidential Information
  10.10(b)
Damages
  9.4(a)
Disputing Parties
  10.13(b)
DOL
  6.7(c)
Earn-Out Amount
  2.6
Earn-Out Threshold
  2.6
Employee Plans
  4.18(a)(ii)
Environmental Conditions
  4.27(a)
Environmental Laws
  4.27(a)
Escrow Agent
  2.4(d)

10



--------------------------------------------------------------------------------



 



      Term   Section
Escrow Agreement
  2.4(d)
Estimated Closing Balance Sheet
  2.5(b)
Estimated Closing Working Capital
  2.5(b)
Estimated WC Shortfall
  2.5(c)
Excluded Liabilities
  2.3(a)
Expiration Date
  9.3
GAAP
  2.5(b)
Hazardous Substance
  4.27(a)
Indemnification Holdback Amount
  2.4(c)
Indemnification Escrow Release Date
  9.6(e)
Indemnity Escrow Account
  2.4(d)
Indemnity Shortfall
  9.6(c)
Insurance Benefits
  9.4(h)
IRS
  6.7(c)
JAMS
  10.13(b)
Parent SEC Reports
  5.14
Parent Tax Returns
  5.19
Pension Plan
  6.7(a)
Pension Plan Trust
  6.7(a)
Pension Plan Trustees
  6.7(a)
Purchase Price
  2.4(a)
Purchase Price Objection Notice
  2.5(e)
Purchase Price Resolution Period
  2.5(e)
Rehired Employees
  6.2(a)
Release
  4.27(a)
Released Shares
  9.6(c)
SEC
  10.9
Seller Indemnified Party
  9.4(b)
Seller Indemnity Cap
  9.4(f)(ii)
Shares
  2.4(a)
Working Capital Schedule
  4.11

ARTICLE II.
PURCHASE AND SALE OF ASSETS
     2.1 Transfer of Assets. Upon the terms and subject to the conditions
contained herein, at the Closing, Seller will sell, convey, transfer, assign and
deliver to Buyer, and Buyer will acquire from Seller, the Assets, free and clear
of all Encumbrances other than Permitted Encumbrances.
     2.2 Assumption of Liabilities. Upon the terms and subject to the conditions
contained herein, at the Closing Buyer shall assume the following, and only the
following, Liabilities of Seller (the “Assumed Liabilities”):
               (a) all Liabilities accruing, arising out of, or relating to
events or occurrences happening from and after the Closing under the Assumed
Contracts and the Leases

11



--------------------------------------------------------------------------------



 



set forth on Schedule 4.6, but not including any Liability for any Default under
any such Contract occurring on or prior to the Closing;
               (b) all Current Liabilities set forth in the Closing Balance
Sheet;
               (c) all Liabilities to the extent accruing, arising out of, or
relating to events or occurrences happening from and after the Closing insofar
as they relate to the operation or ownership of the Business or the Assets from
and after the Closing;
               (d) all Liabilities for Customer Deductions to the extent
(A) occurring within 120 days after the Closing Date and for which adequate
reserves have been provided for on the Closing Balance Sheet in accordance with
GAAP, (B) occurring at any time after the date which is 120 days after the
Closing Date or (C) relating solely to post-Closing activities, including
promotional and marketing activities (whether or not within said 120-day
period); and
               (e) all Liabilities arising under the Promissory Note with
respect to the Assumed Debt.
     2.3 Excluded Liabilities.
               (a) Notwithstanding any other provision of this Agreement, the
Buyer Parties shall not assume, or otherwise be responsible for, any Liabilities
of the Seller Parties other than the Assumed Liabilities, whether liquidated or
unliquidated, or known or unknown, whether arising out of occurrences prior to,
at or after the date hereof (“Excluded Liabilities”), which Excluded Liabilities
include, without limitation, the following:
                  (i) any Liability whatsoever to or in respect of any employees
or former employees of Seller including without limitation (A) any employment
agreement, whether or not written, between Seller and any Person or the
termination by Seller of the employment of any Person, (B) any claim of an
unfair labor practice, or any claim under any state unemployment compensation or
worker’s compensation law or regulation or under any federal or state employment
discrimination law or regulation, which shall have been asserted prior to the
Closing or is based on acts or omissions which occurred prior to the Closing and
(C) any wages, vacation pay, other paid time off, severance pay, overtime,
bonuses, other incentive compensation, commissions, expense reimbursement, or
any compensation that was earned, accrued, or relates to any period prior to the
Closing, or that becomes payable as a result of the Closing;
                  (ii) any Liability under or relating to any Employee Plan at
any time maintained, contributed to or required to be contributed to by Seller
or any ERISA Affiliate, or under which Seller or any ERISA Affiliate has or may
incur Liability, or any contributions, benefits or Liabilities therefor, or any
Liability with respect to Seller’s or any ERISA Affiliate’s withdrawal or
partial withdrawal from or termination of any Employee Plan;
                  (iii) any Liability of any Seller Party in respect of any Tax
(other than as provided in Section 2.7 below);

12



--------------------------------------------------------------------------------



 



                  (iv) any Liability arising from any injury to or death of any
person or damage to or destruction of any property, whether based on negligence,
breach of warranty, strict liability, enterprise liability or any other legal or
equitable theory arising from defects in products designed, manufactured,
assembled, sold, distributed, delivered, installed or repaired, or from services
performed, by or on behalf of Seller or any other Person prior to the Closing;
                  (v) any Liability of any Seller Party arising out of or
related to any Action against any Seller Party (including, without limitation,
the Dermafreeze Lawsuit) or any Action which adversely affects the Assets and
which shall have been asserted prior to the Closing or to the extent the basis
of which shall have arisen prior to the Closing;
                  (vi) any Liability of any Seller Party resulting from entering
into, performing its or his obligations pursuant to or consummating the
transactions contemplated by, this Agreement (including without limitation any
Liability of any Seller Party pursuant to Article X hereof);
                  (vii) any Liability related to or arising from the Business
and its operation prior to the Closing;
                  (viii) any Liability for any occurrence or circumstance
(whether known or unknown) which occurs or exists prior to the Closing and which
constitutes, or which by the lapse of time or delivery of notice (or both) would
constitute, a breach or default under any Contract, Lease or Permit or a
violation of the requirements of any governmental authority or agency or of the
rights of any Person;
                  (ix) any environmental Liabilities arising from events or
occurrences which occurred prior to the Closing;
                  (x) all Liabilities for Customer Deductions except to the
extent described in Section 2.2(d); and
                  (xi) any Liability of any Seller Party to another Seller Party
or any of their respective Affiliates.
               (b) Except as expressly set forth in Section 2.2 above, the
Parties agree that Buyer shall not be the successor to Seller. The Seller
Parties shall retain, pay, perform and discharge the Excluded Liabilities.
     2.4 Consideration
               (a) Purchase Price. Upon the terms and subject to the conditions
contained herein, as consideration for the sale, transfer, assignment,
conveyance and delivery of the Assets and in full payment therefor, Buyer shall
pay or cause to be paid to Seller (the “Purchase Price”): (i) $22,500,000
(Twenty-Two Million Five Hundred Thousand Dollars) (the “Cash Payment”), subject
to adjustments as set forth in Section 2.5, (ii) 8,467,410 shares of Class A
Parent Common Stock (the “Shares”), which represent twenty percent (20%) of the
total Parent Common Stock issued and outstanding immediately following the
Closing Date and (iii)

13



--------------------------------------------------------------------------------



 



the Earn-Out Amount, if any, and Buyer shall assume the Assumed Liabilities as
provided in Section 2.2. The Purchase Price shall be allocated among the Assets
in the manner required by Section 1060 of the Code. Exhibit A attached hereto
sets forth the amount of the Purchase Price allocable to the various Assets.
Buyer and Seller agree to each prepare and file on a timely basis with the
Internal Revenue Service substantially identical initial and supplemental
Internal Revenue Service Forms 8594 “Asset Acquisition Statements Under
Section 1060” consistent with Exhibit A and which gives effect to any Adjustment
Amount determined in accordance with Section 2.5 hereof.
               (b) Closing Payment. At the Closing, upon the terms and subject
to the conditions set forth herein, (i) Buyer shall deliver or cause to be
delivered to Seller an amount (such amount, the “Closing Payment”) equal to the
Cash Payment less the Estimated WC Shortfall, if any, less the Adjustment
Holdback Amount less the Indemnification Holdback Amount, by wire transfer of
immediately available funds to an account designated by Seller and (ii) Parent
shall issue to Seller the Shares.
               (c) The “Adjustment Holdback Amount” shall be an amount equal to
$250,000 (Two Hundred Fifty Thousand Dollars) and the “Indemnification Holdback
Amount” shall be an amount equal to $2,000,000 (Two Million Dollars).
               (d) On the Closing Date, Buyer and Seller shall enter into the
escrow agreement (the “Escrow Agreement”), substantially in the form of
Exhibit F hereto, with City National Bank, as escrow agent (the “Escrow Agent”).
In accordance with the terms of the Escrow Agreement, at the Closing, Buyer
shall deposit by wire transfer the Adjustment Holdback Amount and the Indemnity
Holdback Amount into two separate accounts (the “Adjustment Escrow Account” and
the “Indemnity Escrow Account,” respectively) to be managed and paid out by the
Escrow Agent in accordance with the terms of the Escrow Agreement and this
Agreement. Buyer, on the one hand, and Seller, on the other hand, shall each
bear fifty percent (50%) of the fees and cost reimbursements payable to the
Escrow Agent under the Escrow Agreement.
2.5 Purchase Price Adjustments
               (a) Estimated Closing Balance Sheet. On the date of this
Agreement, Seller shall deliver to the Buyer Parties an estimated Balance Sheet
of Seller dated as of the Closing Date (the “Estimated Closing Balance Sheet”)
and a calculation of Seller’s estimated Working Capital as of the Closing Date
(the “Estimated Closing Working Capital”). Seller represents and warrants that
it prepared the Estimated Closing Balance Sheet in good faith in accordance with
generally accepted accounting principles in the United States (“GAAP”) on a pro
forma basis consistent with the Audited Financial Statements and calculated the
Estimated Closing Working Capital in good faith based on the Estimated Closing
Balance Sheet in a manner consistent with the Working Capital Schedule, subject,
however, to the adjustments, policies and procedures set forth on
Schedule 2.5(a) (collectively, the “CBS Standards”). Following delivery of the
Estimated Closing Balance Sheet and Estimated Closing Working Capital, the Buyer
Parties shall have the right to make reasonable inquiries with respect thereto
and Seller shall provide the Buyer Parties with answers to such queries and such
additional information as the Buyer Parties may reasonably request.

14



--------------------------------------------------------------------------------



 



               (b) Closing Adjustment. The “Estimated WC Shortfall” is the
amount, if any, by which the Working Capital Threshold exceeds the Estimated
Closing Working Capital.
               (c) Closing Balance Sheet. As soon as practicable following the
Closing Date, but in any event within sixty (60) days thereafter, the Buyer
Parties shall prepare and deliver to Seller (i) the actual Balance Sheet of
Seller as of the Closing Date (the “Closing Balance Sheet”), which shall be
prepared in accordance with the CBS Standards and (ii) a calculation of Seller’s
Working Capital as of the Closing Date based on the Closing Balance Sheet which
shall also be prepared in accordance with the CBS Standards (the “Closing
Working Capital”).
               (d) Disputed Adjustment Amount. The Closing Balance Sheet and
Closing Working Capital shall be final, binding and conclusive unless Seller
notifies the Buyer Parties in writing of any disagreement therewith (a “Purchase
Price Objection Notice”) within thirty (30) days after its receipt thereof. If
Seller does not deliver a Purchase Price Objection Notice within such period,
then within five (5) Business Days after the expiry of such period the
Adjustment Holdback Amount shall be released by the Escrow Agent and any
additional amounts paid in the manner set forth in Section 2.5(f). If Seller
does deliver a Purchase Price Objection Notice within such period, then for so
long as any dispute set forth in a Purchase Price Objection Notice is
outstanding and unresolved, the Buyer Parties shall afford Seller and its
Representatives with reasonable access during normal business hours to the
financial records of Buyer so as to enable their review of the Closing Balance
Sheet and Closing Working Capital. Seller and the Buyer Parties shall attempt in
good faith to resolve such dispute, and any resolution by them as to any
disputed amounts shall be final, binding and conclusive. If Seller and the Buyer
Parties are unable to resolve all disputes reflected in the Purchase Price
Objection Notice within thirty (30) days thereafter (or such longer period as
the Buyer Parties and Seller may mutually agree upon) (the “Purchase Price
Resolution Period”), then Seller and the Buyer Parties shall jointly select an
independent auditor of recognized national standing (the “Accounting Firm”) to
resolve any remaining disagreements. The Buyer Parties and Seller shall use
their best efforts to cause the Accounting Firm to make its determination within
thirty (30) calendar days of accepting its selection. The determination by the
Accounting Firm shall be final, binding and conclusive on the Parties absent
fraud. Seller and the Buyer Parties shall deliver to the Accounting Firm all
work papers and back-up materials relating to the unresolved disputes requested
by the Accounting Firm to the extent available to Seller, the Buyer Parties and
their Representatives. Seller and the Buyer Parties shall be afforded the
opportunity to present to the Accounting Firm any material related to the
unresolved disputes and to discuss the issues with the Accounting Firm;
provided, however, that no such presentation or discussion shall occur without
the presence of a representative of both Seller and the Buyer Parties. The
determination of the Accounting Firm shall be limited to the disagreements
submitted to the Accounting Firm and shall be limited in scope as to whether:
(i) the Closing Balance Sheet and Closing Working Capital were prepared in
accordance with the CBS Standards and (ii) there were any mathematical errors in
the calculation of the Closing Balance Sheet and Closing Working Capital. Within
five (5) Business Days after the date of determination of the Accounting Firm
(or of any earlier resolution by the Parties of all disputed issues), the
Adjustment Holdback Amount shall be released by the Escrow Agent and any
additional amounts paid in the manner set forth in Section 2.5(f). The fees and
expenses of the Accounting Firm shall be borne by the

15



--------------------------------------------------------------------------------



 



Buyer Parties and Seller in proportion to the amount of the disputed item with
respect to which such Party’s claim was unsuccessful.
               (e) Final Adjustment Amount. The “Adjustment Amount” shall be an
amount equal to the Working Capital Threshold minus the Closing Working Capital
minus the absolute value of the Estimated WC Shortfall (if any). A sample
calculation of the calculation of the Adjustment Amount, and the release of the
Adjustment Holdback Amount pursuant to Section 2.5(f), is set forth on
Schedule 2.5(e).
               (f) Release of Adjustment Holdback Amount.
                  (i) If the Adjustment Amount is equal to or greater than zero,
but less than the Adjustment Holdback Amount, the Escrow Agent shall pay to
Buyer from the Adjustment Escrow Account the Adjustment Amount and shall pay to
Seller the balance of the Adjustment Holdback Amount. If the Adjustment Amount
is equal to or greater than zero and equals or exceeds the Adjustment Holdback
Amount, the Escrow Agent shall pay to Buyer the entire Adjustment Holdback
Amount and Seller shall pay to Buyer an amount equal to the Adjustment Amount
less the Adjustment Holdback Amount.
                  (ii) If the Adjustment Amount is a negative number and the
Closing Working Capital is less than or equal to the Working Capital Ceiling,
the Escrow Agent shall pay to Seller the entire Adjustment Holdback Amount and
Buyer shall pay to Seller an amount equal to the lesser of the absolute value of
the Estimated WC Shortfall and the absolute value of the Adjustment Amount.
                  (iii) If the Adjustment Amount is a negative number and the
Closing Working Capital is greater than the Working Capital Ceiling, the Escrow
Agent shall pay to Seller the entire Adjustment Holdback Amount and Buyer shall
pay to Seller an amount equal to the sum of (a) the Estimated WC Shortfall, if
any, and (b) the amount by which the Closing Working Capital exceeds the Working
Capital Ceiling.
                  (iv) Interest earned under the Escrow Agreement on the
Adjustment Escrow Account shall be paid to Seller and/or to Buyer in proportion
to the total amount of the Adjustment Holdback Amount paid to such party as
above provided.
     2.6 Earn-Out. In the event that Buyer EBITDA for the Measurement Period,
calculated in accordance with GAAP consistently applied, exceeds the Earn-Out
Threshold, Buyer shall pay to the Escrow Agent on or prior to the Earn-Out
Payment Date, for deposit into the Indemnity Escrow Account, an amount in
immediately available funds (such amount, the “Earn-Out Amount”) equal to $1.087
multiplied by the amount by which Buyer EBITDA exceeds the Earn-Out Threshold,
which Earn-Out Amount shall not exceed $2,500,000 (Two Million Five Hundred
Thousand Dollars). For the purposes of this Section 2.6 only, the following
terms shall have the following meanings:
               (a) “Buyer EBITDA” shall mean an amount equal to Net Income plus
(i) the following, to the extent deducted in calculating Net Income (without
duplication): (A) Interest Charges, (B) all federal, state, local and foreign
income tax expense, (C) depreciation and amortization expense, (D) non-cash
impairment of assets (tangible and intangible) and

16



--------------------------------------------------------------------------------



 



related non-cash charges, (E) non-cash charges and expenses related to
stock-based compensation awards and (F) all inventory step-up expense recognized
in conjunction with Purchase Price accounting adjustments and minus (ii) the
following to the extent included in calculating Net Income (without
duplication): (A) federal, state, local and foreign income tax credits and
(B) all non-cash items increasing Net Income, in each case with respect to the
Measurement Period and calculated on the basis of the audited balance sheet and
statement of operations and cash flow of Buyer (but excluding any Subsidiaries
thereof).
               (b) “Earn-Out Payment Date” shall mean the earlier of (i) the
date occurring fifteen (15) days after the filing by Parent of its Annual Report
on Form 10-K for the year ended December 31, 2006 (the “2006 10-K”) and
(ii) April 30, 2007, unless Parent has not filed its 2006 10-K due to the
failure of the independent registered public accounting firm to furnish its
consent to the filing of such 2006 10-K by such date or to any other
circumstances beyond the reasonable control of Parent and Buyer.
               (c) “Earn-Out Threshold” shall mean the product of (i) $5,200,000
(Five Million Two Hundred Thousand Dollars) multiplied by (ii) the quotient
obtained by dividing the total number of days in the Measurement Period by 365.
               (d) “Interest Charges” shall mean, for the Measurement Period,
the sum (without duplication) of (i) all interest, premium payments, debt
discount, fees, charges and related expenses in connection with borrowed money
(including capitalized interest) or in connection with the deferred purchase
price of assets, in each case to the extent treated as interest in accordance
with GAAP and (ii) the portion of rent expense with respect to such period under
capitalized leases that is treated as interest in accordance with GAAP, in each
case, of Buyer (but excluding any Subsidiaries thereof).
               (e) “Measurement Period” shall mean the period from the Closing
Date through December 31, 2006 (inclusive).
               (f) “Net Income” shall mean, for the Measurement Period, the net
income of Buyer (but excluding any Subsidiaries thereof), without giving effect
to (i) extraordinary gains or extraordinary losses, (ii) any discretionary
bonuses paid to Millin or Weiss pursuant to their respective Employment
Agreement or (iii) any material expenses incurred by Buyer that were not of a
type historically incurred by the Business prior to the Closing and are
inconsistent with the projected budget and business plan of the Business
(entitled “Projection 2006 ver 6”) provided by Seller to the Buyer Parties on
March 1, 2006. For the avoidance of doubt, in determining the net income of
Buyer, costs and expenses of Buyer shall include allocations from Parent to the
extent such allocations relate to costs and expenses either of a type that were
incurred by the Business prior to the Closing or that are consistent with the
projected budget and business plan of the Business provided by Seller to the
Buyer Parties (including, without limitation, expenses incurred pursuant to the
Employment Agreements, costs and expenses of administering Employee Plans with
respect to employees of the Business, accounting and legal fees, Taxes and
insurance).
     2.7 Closing Costs; Transfer Taxes and Fees. Seller and Buyer shall be
responsible, as applicable, for any documentary and transfer taxes and any
sales, use or other taxes imposed by

17



--------------------------------------------------------------------------------



 



reason of the transfers of Assets provided hereunder and any deficiency,
interest or penalty asserted with respect thereto, in accordance with applicable
law. Buyer shall pay the fees and costs of recording or filing all applicable
conveyancing instruments described in Section 3.2(a). Seller shall pay all costs
of applying for new Permits and obtaining the transfer of existing Permits which
may be lawfully transferred.
ARTICLE III.
CLOSING
     3.1 Closing. The Closing of the transactions contemplated herein (the
“Closing”) shall be held at 10:00 a.m. local time at the offices of Latham &
Watkins LLP, 633 West Fifth Street, Suite 4000, Los Angeles, California 90071
immediately following the satisfaction or waiver of all conditions to the
obligations of the Parties to consummate the transactions contemplated hereby or
such other date and time as Buyer and Seller may mutually determine (the
“Closing Date”). Notwithstanding any later time of the Closing, the Closing
shall be deemed completed at 12:01 a.m. Pacific Standard Time on the Closing
Date.
3.2 Conveyances at Closing
               (a) Deliveries by Seller to Buyer. To effect the sale and
transfer referred to in Section 2.1 hereof, Seller will, at the Closing, deliver
to Buyer:
                  (i) one or more bills of sale executed by Seller in
substantially the form attached hereto as Exhibit B, conveying in the aggregate
all of Seller’s owned personal property included in the Assets;
                  (ii) Assignments and Assumptions of Contracts and Leases
executed by Seller with respect to each Contract and Lease, each in
substantially the forms attached hereto as Exhibits C and D;
                  (iii) the Assignments of Patents and Trademarks and other
Proprietary Rights executed by Seller, each in substantially the form attached
hereto as Exhibit E, in recordable form to the extent necessary to assign such
rights;
                  (iv) the Escrow Agreement executed by Seller in substantially
the form attached hereto as Exhibit F;
                  (v) an Employment Agreement executed by Millin in
substantially the form attached hereto as Exhibit H-1;
                  (vi) an Employment Agreement executed by Weiss in
substantially the form attached hereto as Exhibit H-2;
                  (vii) the Pledge Agreement executed by Seller in substantially
the form attached hereto as Exhibit I;
                  (viii) the consents signed by Weil & Company in substantially
the forms attached hereto as Exhibit J;

18



--------------------------------------------------------------------------------



 



                  (ix) a receipt with respect to the Closing Payment executed by
Seller;
                  (x) all cash and cash equivalents of the Business, which cash
and cash equivalents shall be not less than $250,000 (Two Hundred Fifty Thousand
Dollars) in amount;
                  (xi) the Books and Records;
                  (xii) all Permits and any other Consents required for the
valid transfer of the Assets as contemplated by this Agreement;
                  (xiii) the opinion and certificates required under Section 8;
and
                  (xiv) such other instruments as shall be reasonably requested
by Buyer to vest in Buyer title in and to the Assets in accordance with the
provisions hereof.
               (b) Deliveries by Buyer to Seller. Buyer will, at the Closing:
                  (i) execute and deliver to Seller the Assignments and
Assumptions of Contracts and Leases in substantially the forms attached hereto
as Exhibits C and D, evidencing Buyer’s assumption, pursuant to Section 2.2, of
the Assumed Liabilities therein;
                  (ii) execute and deliver to Seller and to the Escrow Agent the
Escrow Agreement in substantially the form attached hereto as Exhibit F;
                  (iii) deliver to Seller the Closing Payment;
                  (iv) deliver to the Escrow Agent the Adjustment Holdback
Amount and the Indemnity Holdback Amount;
                  (v) deliver to Seller the Pledge Agreement executed by Parent
and Buyer in substantially the form attached hereto as Exhibit I;
                  (vi) deliver to Seller the opinions and certificates required
under Section 7; and
                  (vii) cause Parent to issue to Seller one or more stock
certificates representing the Shares, which Shares shall be held by Parent
pursuant to the Pledge Agreement.
               (c) Form of Instruments. To the extent that a form of any
document to be delivered hereunder is not attached as an Exhibit hereto, such
documents shall be in form and substance, and shall be executed and delivered in
a manner, reasonably satisfactory to Buyer.

19



--------------------------------------------------------------------------------



 



ARTICLE IV.
REPRESENTATIONS AND WARRANTIES OF SELLER
          The Seller Parties, jointly and severally, hereby represent and
warrant to the Buyer Parties as follows, except as otherwise set forth on the
Disclosure Schedule, which representations and warranties are, as of the date
hereof, and will be, as of the Closing Date, true and correct:
     4.1 Organization of Seller. Seller is a corporation duly organized, validly
existing and in good standing under the laws of the State of California with
full corporate power and authority to conduct the Business as it is presently
being conducted and to own and lease its properties and assets. Seller is duly
qualified to do business as a foreign corporation and is in good standing in
each jurisdiction where the character of its properties owned or leased or the
nature of its activities make such qualification necessary, except where the
failure to be so qualified or in good standing would not have a Material Adverse
Effect. Copies of the Articles of Incorporation and Bylaws of Seller, and all
amendments thereto, heretofore delivered to Buyer are accurate and complete as
of the date hereof. Seller is not qualified to do business as a foreign
corporation in any jurisdiction other than the State of California. Millin Trust
and Weiss Trust are the are the sole record and beneficial owners of all of the
shares of Seller, and own shares of Seller in the amounts set forth on
Schedule 4.1. Other than the shares held by Millin Trust and Weiss Trust, there
are no shares of capital stock or other equity securities of Seller outstanding
and no outstanding options, warrants, subscription rights (including any
preemptive rights), calls, or commitments, or convertible notes or instruments
of any character whatsoever to which Seller is a party or is bound, requiring or
which could require the issuance, sale or transfer by Seller of any shares of
capital stock of Seller, any securities convertible into or exchangeable or
exercisable for, or rights to purchase or otherwise acquire, any shares of
capital stock of Seller.
     4.2 Subsidiaries. Seller does not have any Subsidiaries. Seller has no
direct or indirect stock or other equity or ownership interest (whether
controlling or not) in any corporation, association, partnership, joint venture
or other entity.
     4.3 Authorization. Seller has all requisite corporate power and authority,
and has taken all corporate action necessary, to execute and deliver this
Agreement, the Escrow Agreement and the Pledge Agreement, to consummate the
transactions contemplated hereby and thereby and to perform its obligations
hereunder and thereunder. The execution and delivery of this Agreement by Seller
and the consummation by Seller of the transactions contemplated hereby have been
duly approved by the board of directors and shareholders of Seller. No other
corporate proceedings on the part of Seller are necessary to authorize this
Agreement and the transactions contemplated hereby. This Agreement has, and the
Escrow Agreement, the Pledge Agreement and the Employment Agreements at the
Closing will have, been duly executed and delivered by each of the Seller
Parties party thereto and are the legal, valid and binding obligations of each
such Party enforceable against each such Party in accordance with their terms,
except that such enforceability may be limited by bankruptcy, insolvency,
moratorium or other similar laws affecting or relating to creditors’ rights
generally, and is subject to general principles of equity.

20



--------------------------------------------------------------------------------



 



     4.4 Absence of Certain Changes or Events. Since the Balance Sheet Date,
there has not been any:
               (a) Material Adverse Effect;
               (b) change in accounting methods, principles or practices by
Seller affecting or with respect to the Assets, its Liabilities or the Business;
               (c) revaluation by Seller of any of the Assets, including without
limitation writing down the value of inventory or writing off notes or accounts
receivable;
               (d) damage, destruction or loss (whether or not covered by
insurance) materially adversely affecting the Assets or the Business;
               (e) except as set forth on Schedule 4.4(e), cancellation of any
indebtedness or waiver or release of any material right or claim of Seller
relating to its activities or properties;
               (f) declaration, setting aside, or payment of dividends or
distributions by Seller in respect of the shares or any redemption, purchase or
other acquisition of any of Seller’s securities, except with respect to any
declaration and payment of dividends to such shareholders in an amount equal to
their anticipated Liabilities for federal and state income Taxes (at the highest
rates) attributable to the taxable income of Seller for calendar year 2005,
which amount, if any, is set forth on Schedule 4.4(f);
               (g) increase in the rate of compensation payable or to become
payable to any consultant or Representative of Seller, including without
limitation the making of any loan to, or the payment, grant or accrual of any
bonus, incentive compensation, service award or other similar benefit to, any
such Person, or the addition to, modification of, or contribution to any
Employee Plan, arrangement, or practice described in the Disclosure Schedule;
               (h) adverse change in employee relations which has or could
reasonably be expected to have a material adverse effect on the productivity,
the financial condition, results of operations or Business of Seller or the
relationships between the employees of Seller and the management of Seller;
               (i) amendment, cancellation or termination of any Contract,
Lease, Permit or other instrument relating to the Assets or the Business or
entry into any Contract, Lease, Permit or other instrument, including without
limitation any employment or consulting agreements, which is not in the ordinary
course of business;
               (j) Encumbrance of any Assets, singly or in the aggregate, other
than Permitted Encumbrances;
               (k) sale, assignment or transfer of any of the Assets, other than
sales, assignments or transfers from Inventory or non-material Assets in the
ordinary course of business;

21



--------------------------------------------------------------------------------



 



               (l) incurrence of indebtedness by Seller for borrowed money or
commitment to borrow money entered into by Seller, or loans made or agreed to be
made by Seller, or indebtedness guaranteed by Seller;
               (m) incurrence by Seller of Liabilities, except Liabilities
incurred in the ordinary course of business, or increase or change in any
assumptions underlying or methods of calculating, any doubtful account
contingency or other reserves of Seller;
               (n) payment, discharge or satisfaction of any Liabilities of
Seller other than the payment, discharge or satisfaction in the ordinary course
of business of Liabilities set forth or reserved for on the Most Recent Balance
Sheet or incurred in the ordinary course of business;
               (o) material capital expenditure by Seller or the incurring of
any obligation by Seller to make any material capital expenditure;
               (p) failure to pay or satisfy when due any material Liability of
Seller;
               (q) failure of Seller to carry on the Business in the ordinary
course so as to keep available to Buyer the services of Seller’s employees, and
to preserve for Buyer the Assets and the Business intact and the goodwill of
Seller’s suppliers, customers, distributors and others having business relations
with it;
               (r) disposition or lapsing of any Proprietary Rights or any
disposition or disclosure to any Person of any Proprietary Rights not
theretofore a matter of public knowledge;
               (s) agreement by Seller to do any of the things described in the
preceding clauses (a) through (r) other than as expressly provided for herein;
or
               (t) existence of any other event or condition which in any one
case or in the aggregate has or could reasonably be expected to have a Material
Adverse Effect.
     4.5 Assets. Seller has and will transfer good and marketable title to the
Assets and upon the consummation of the transactions contemplated hereby, Buyer
will acquire good and marketable title to all of the Assets, free and clear of
any Encumbrances, except for Permitted Encumbrances. The Assets constitute all
of the assets, rights and properties, tangible or intangible, real or personal,
which are sufficient for the conduct and operation of the Business as presently
conducted and operated. Schedule 4.5 contains accurate lists and summary
descriptions of all tangible Assets where the value of an individual item
exceeds $5,000 or where an aggregate of similar items exceeds $10,000. All
tangible assets and properties which are part of the Assets are in good
operating condition and repair, subject to ordinary wear and tear and normal
industry practice with respect to maintenance, and are usable in the ordinary
course of business and are in conformity in all material respects with all
applicable Regulations (including Environmental Laws) relating to their
construction, use and operation.
     4.6 Real Property. Seller does not own any fee interest in real property.
Schedule 4.6 is a list of all Leases. Each Lease is in full force and effect,
paid currently, and the Leasehold

22



--------------------------------------------------------------------------------



 



Estates have not been materially impaired by any acts or omissions of Seller or
any of its Representatives. Seller enjoys peaceful and undisturbed possession of
all the Leased Real Property in the manner provided for in the Leases. Except as
set forth on Schedule 4.6, no Lease requires the consent of any other
contracting party to the transactions contemplated by this Agreement. With
respect to each Lease, on the Closing Date the Leasehold Estates will be free
and clear of all Encumbrances other than Permitted Encumbrances and Encumbrances
which are matters of record in the county or other municipality in which the
Leased Real Property is located. To the Knowledge of Seller, there are no
pending or threatened condemnation proceedings or other Actions relating to any
Leased Real Property. All approvals of governmental authorities (including
without limitation Permits and a certificate of occupancy or other similar
certificate permitting lawful occupancy thereof) of a material nature required
in connection with the occupation and operation of the Leased Real Property by
Seller have been obtained and all of the Leased Real Property has been operated
and maintained in all material respects in accordance with applicable
Regulations. The improvements constructed on the Leased Real Property, including
without limitation all Leasehold Improvements, and all Fixtures and Equipment
and other tangible assets owned, leased or used by Seller thereon are
(i) insured to the extent and in a manner customary in the industry, (ii) to the
Knowledge of Seller, free from any material defects, (iii) in good operating
condition and repair, subject to ordinary wear and tear and normal industry
practice with respect to maintenance, (iv) not in need of maintenance, repair or
correction except for ordinary routine maintenance and repair, the cost of which
would not be material, (v) sufficient for the operation of the Business as
presently conducted and (vi) in conformity in all material respects with all
applicable Regulations. Seller has not received written notice of any special
assessment relating to any Leased Real Property or any portion thereof and to
Seller’s Knowledge there is no pending or threatened special assessment.
     4.7 Contracts and Commitments.
               (a) Contracts. Schedule 4.7(a) sets forth a complete and accurate
list of all Contracts other than the Excluded Contracts and customer purchase
orders for amounts less than $20,000, including without limitation all:
                  (i) Contracts not made in the ordinary course of business;
                  (ii) Contracts with a duration of one year or more;
                  (iii) manufacturing, distribution, franchise, license,
technical assistance, sales, commission, consulting, agency or advertising
contracts related to the Assets or the Business;
                  (iv) licenses (express or implied) and covenants not to assert
or other immunity from suit granted to or by Seller;
                  (v) Contracts containing any rights pursuant to which Seller
could use, make, offer for sale, sell, import, or distribute any product;
                  (vi) options with respect to any property, real or personal,
whether Seller shall be the grantor or grantee thereunder;

23



--------------------------------------------------------------------------------



 



                  (vii) Contracts involving future expenditures or Liabilities,
actual or potential, in excess of $10,000 or otherwise material to the Business
or the Assets;
                  (viii) Contracts or commitments relating to commission
arrangements with others;
                  (ix) promissory notes, loans, agreements, indentures,
evidences of indebtedness, letters of credit, guarantees, or other instruments
relating to an obligation to pay money, individually in excess of or in the
aggregate in excess of $5,000, whether Seller shall be the borrower, lender or
guarantor thereunder or whereby any Assets are pledged (excluding credit
provided by Seller in the ordinary course of business to purchasers of its
products);
                  (x) Contracts containing covenants limiting the freedom of
Seller or any officer, director, shareholder or Affiliate of Seller, to engage
in any line of business or compete with any Person;
                  (xi) any Contract with the United States, state or local
government or any agency or department thereof;
                  (xii) leases of personal property not cancelable (without
Liability) within thirty (30) calendar days; and
                  (xiii) settlement Contracts relating to the Business.
Seller has delivered to Buyer true, correct and complete copies of all of the
written Assumed Contracts, including all amendments and supplements thereto.
With respect to oral or implied Assumed Contracts, Schedule 4.7(a) also sets
forth an accurate general summary of all of the material terms of such Assumed
Contracts.
               (b) Absence of Defaults. All of the Assumed Contracts and Leases
are valid, binding and enforceable in accordance with their terms, except that
such enforceability may be limited by bankruptcy, insolvency, moratorium or
other similar laws affecting or relating to creditors’ rights generally, and is
subject to general principles of equity. Seller has fulfilled, or taken all
action necessary to enable it to fulfill when due, all of its material
obligations under each of the Assumed Contracts and Leases. Seller has complied
in all material respects with the provisions of the Assumed Contracts and Leases
and is not in Default thereunder. To the Knowledge of Seller, all parties other
than Seller to the Assumed Contracts and Leases have complied in all material
respects with the provisions thereof and no party is in Default thereunder. No
notice of any claim of Default has been given to Seller. To Seller’s Knowledge,
there are no products and services called for by any unfinished Assumed Contract
that cannot be supplied in accordance with the terms of such Assumed Contract,
including time specifications, and Seller has no reason to believe that any
unfinished Assumed Contract will upon performance by Seller result in a loss to
Seller. With respect to any Leases, Seller has not received any notice of
cancellation or termination under any option or right reserved to the lessor, or
any notice of Default, thereunder, and Seller has no Knowledge of any intent by
any party to any Lease to terminate or amend the terms thereof or to refuse to
renew any such Lease upon expiration of its term.

24



--------------------------------------------------------------------------------



 



               (c) Product Warranty. No Seller Party has committed any act, and
there has been no omission, which may result in, and there has been no
occurrence which may give rise to, product liability or Liability for breach of
warranty (whether covered by insurance or not) on the part of Seller, with
respect to products designed, manufactured, assembled, sold, distributed,
delivered, installed or repaired, or from services performed, by or on behalf of
any Seller Party prior to the Closing.
     4.8 Permits. Schedule 4.8 sets forth a complete list of all Permits used in
the operation of the Business or otherwise held by Seller, all of which are in
full force and effect as of the date hereof. Schedule 4.8 also sets forth which,
if any, of such Permits are transferable by Seller. Seller has, and at all times
has had, all Permits of a material nature required under any Regulation
(including Environmental Laws) in the operation of its Business or in the
ownership of the Assets, and owns or possesses such Permits free and clear of
all Encumbrances other than Permitted Encumbrances. Seller is not in Default,
nor has it received any notice of any claim of Default, with respect to any such
Permit, which Default could have a Material Adverse Effect. Except as otherwise
governed by law, all Permits used in the operation of the Business or otherwise
held by Seller are renewable by their terms or in the ordinary course of
business without the need to comply with any special qualification procedures or
to pay any amounts other than routine filing fees and will not be adversely
affected by the completion of the transactions contemplated by this Agreement.
No present or former shareholder, director, officer or employee of Seller or any
Affiliate thereof, or any other Person, owns or has any proprietary, financial
or other interest (direct or indirect) in any Permit which Seller owns,
possesses or uses. Except as disclosed on Schedule 4.8 hereto, no notice to,
declaration, filing or registration with, or Permit from, any domestic or
foreign governmental or regulatory body or authority, or any other Person, is
required to be made or obtained by Seller in connection with the execution,
delivery or performance of this Agreement and the consummation of the
transactions contemplated hereby.
     4.9 No Conflict or Violation. Neither the execution, delivery or
performance of this Agreement nor the consummation of the transactions
contemplated hereby will (a) violate or conflict with any provision of the
Articles of Incorporation or Bylaws of Seller, (b) violate, conflict with, or
result in or constitute a Default under, or result in the termination of, or
accelerate the performance required by, or result in a right of termination or
acceleration under, any of the terms, conditions or provisions of any Contract,
Lease or Permit, except for such violation, conflict, Default, termination or
acceleration as would not have a Material Adverse Effect (c) violate any
Regulation or Court Order applicable to any Seller Party or (d) impose or result
in the creation of any Encumbrance (other than Permitted Encumbrances) on any of
the Assets or the Business.
     4.10 Consents and Approvals. Except as set forth on Schedule 4.10 hereto,
no Consents are required to be made or obtained by any Seller Party or their
respective Affiliates.
     4.11 Financial Statements. Seller has heretofore delivered to the Buyer
Parties true and correct copies of the Audited Financial Statements. The Audited
Financial Statements (a) are complete in all material respects, (b) are in
accordance with the Books and Records, (c) have been prepared in accordance with
GAAP consistently applied throughout the periods covered thereby and (d) fairly
and accurately present the assets (including the Assets and the Excluded

25



--------------------------------------------------------------------------------



 



Assets), Liabilities (including all reserves) and financial position of Seller
as of the respective dates thereof and the results of operations and changes in
cash flows for the periods then ended. The Audited Financial Statements have
been examined by Weil & Company LLP, independent certified public accountants,
whose report thereon is included with such audited financial statements. At the
respective dates of the Audited Financial Statements, there were no Liabilities
of Seller, which, in accordance with GAAP, should have been set forth or
reserved for in the Audited Financial Statements or the notes thereto, which are
not set forth or reserved for in the Audited Financial Statements or the notes
thereto. The Assets and Excluded Assets are presented at or below cost less an
adequate and proper depreciation charge. Seller has delivered to the Buyer
Parties a schedule of Seller’s consolidated Working Capital for each of the
fiscal quarters between December 31, 2003 and December 31, 2005 (the “Working
Capital Schedule”). The Working Capital Schedule has been prepared by Seller in
good faith, in accordance with GAAP on a pro forma basis from the Books and
Records for the time periods indicated.
     4.12 Books and Records. Seller has made and kept (and given Buyer access
to) Books and Records and accounts, which, in reasonable detail, accurately and
fairly reflect the activities of Seller. The copies of the minute books of
Seller previously delivered to Buyer accurately reflect all actions previously
taken by the shareholders, board of directors and committees of the board of
directors of Seller for which written minutes of meetings or board or
shareholder consents were prepared. The copies of the stock book records of
Seller previously delivered to Buyer are true, correct and complete in all
material respects, and accurately reflect all transactions effected in Seller’s
stock through and including the date hereof. Seller has not engaged in any
transaction, maintained any bank account or used any corporate funds except for
transactions, bank accounts and funds which have been and are reflected in the
Books and Records.
     4.13 Litigation. Schedule 4.13 sets forth all Actions which are pending or,
to the Knowledge of Seller, threatened or anticipated (a) against, related to or
affecting (i) any Seller Party, the Business or the Assets (including with
respect to Environmental Laws), (ii) any officers or directors of Seller in
their capacity as such, or (iii) any shareholder of Seller in such shareholder’s
capacity as a shareholder of Seller, (b) seeking to delay, limit or enjoin the
transactions contemplated by this Agreement (c) that involve the risk of
criminal liability by any Seller Party, or (d) in which any Seller Party is a
plaintiff, including any derivative suits brought by or on behalf of Seller. No
Seller Party is in Default with respect to or subject to any Court Order, and
there are no unsatisfied judgments against any Seller Party, the Business or the
Assets. To Seller’s Knowledge, there are no Court Orders or agreements with, or
liens by, any governmental authority or quasi-governmental entity relating to
any Environmental Law which regulate, obligate, bind or in any way affect any
Seller Party, the Assets or the Business.
     4.14 Labor Matters. Seller is not a party to any labor agreement with
respect to its employees with any labor organization, union, group or
association and there are no employee unions (nor any other similar labor or
employee organizations) under local statutes, custom or practice. Seller has not
experienced any attempt by organized labor or its representatives to make Seller
conform to demands of organized labor relating to its employees or to enter into
a binding agreement with organized labor that would cover the employees of
Seller. There is no labor strike or labor disturbance pending or, to the
Seller’s Knowledge, threatened against Seller nor is any grievance currently
being asserted, and Seller has not experienced a work stoppage or

26



--------------------------------------------------------------------------------



 



other labor difficulty, and is not and has not engaged in any unfair labor
practice. Without limiting the foregoing, Seller is in compliance with the
Immigration Reform and Control Act of 1986 and maintains a current Form I-9, as
required by such Act, in the personnel file of each employee. No Actions are
pending or, to the Knowledge of Seller, threatened against Seller, by any
current or former employee of Seller, or any governmental agency responsible for
enforcing employment Regulations. Schedule 4.14 sets forth the names and current
annual salary rates or current hourly wages of all present employees of Seller,
and also sets forth the earnings for each of such employees as reflected on Form
W-2 for the 2005 calendar year.
     4.15 Liabilities. Seller has no Liabilities due or to become due, except
(a) Liabilities which are set forth or reserved for on the Most Recent Balance
Sheet and Liabilities which in accordance with GAAP are not required to be set
forth or reserved for on the Most Recent Balance Sheet, (b) Liabilities arising
in the ordinary course of business under Contracts, Leases, Permits and other
business arrangements described in the Disclosure Schedule, and other
Liabilities described on Schedule 4.15 of the Disclosure Schedule (except to the
extent such matters are, by the terms of any specific monetary, time period or
materiality threshold, expressly not required to be disclosed therein),
(c) Liabilities incurred since the Balance Sheet Date in the ordinary course of
business and in accordance with this Agreement (none of which relates to any
Default under any Contract or Lease, breach of warranty, tort, infringement or
violation of any Regulation or Court Order or arose out of any Action) and none
of which, individually or in the aggregate, has or could have a Material Adverse
Effect and, to the extent not included in clauses (a) through (c) above, (d)
Excluded Liabilities.
     4.16 Compliance with Law. Seller and the conduct of the Business have not
materially violated and are in compliance in all material respects with all
Regulations and Court Orders relating to the Assets or the Business or
operations of Seller. To Seller’s Knowledge, Seller has not received any notice
to the effect that, or otherwise been advised that, it is not in compliance with
any such Regulations or Court Orders.
4.17 Proprietary Rights.
               (a) Proprietary Rights. Schedule 4.17 lists all of the
Proprietary Rights owned by or licensed to Seller or granting equivalent rights
to Seller. Schedule 4.17 sets forth: (i) for each Patent, the number, normal
expiration date and subject matter for each country in which such Patent has
been issued, or, if applicable, the application number, date of filing and
subject matter for each country, (ii) for each Trademark, where applicable, the
application serial number or registration number, the class of goods covered and
the expiration date for each country in which a Trademark has been registered
and (iii) for each Copyright, where applicable, the number and date of filing
for each country in which a Copyright has been filed. The Proprietary Rights
listed in the Disclosure Schedule are all those used by Seller in connection
with the Business. True and correct copies of all Patents (including and all
pending applications) owned, controlled, created or used by or on behalf of
Seller or in which Seller has any interest whatsoever have been provided to
Buyer.
               (b) Royalties and Licenses. Except as set forth on
Schedule 4.17(b), Seller does not have any obligation to compensate any Person
for the use of any such Proprietary

27



--------------------------------------------------------------------------------



 



Rights nor has Seller granted to any Person any license, option or other rights
to use in any manner any of its Proprietary Rights, whether requiring the
payment of royalties or not.
               (c) Ownership and Protection of Proprietary Rights. Seller owns
or has a valid right to use each of the Proprietary Rights, and the Proprietary
Rights will not cease to be valid rights of Seller by reason of the execution,
delivery and performance of this Agreement or the consummation of the
transactions contemplated hereby (including, without limitation, the transfer of
such Proprietary Rights to Buyer pursuant to the terms hereof). All of the
Patents, registered Copyrights, Domain Names and registered Trademarks have been
duly filed or registered (as applicable) with the applicable governmental
entities or authorities, and maintained, including without limitation the
submission of all necessary filings and fees in accordance with the legal and
administrative requirements or the appropriate jurisdictions, and have not
lapsed, expired or been abandoned. Seller has not received any notice of
invalidity or infringement of any rights of others with respect to the
Trademarks. Seller has taken all reasonable and prudent steps to protect the
Proprietary Rights from infringement by any other Person. No other Person (i),
has the right to use any of the Trademarks on the goods on which they are now
being used either in identical form or in such near resemblance thereto as to be
likely, when applied to the goods of any such Person, to cause confusion with
such Trademarks or to cause a mistake or to deceive, (ii) has notified Seller
that it is claiming any ownership of or right to use such Proprietary Rights, or
(iii) to Seller’s Knowledge, is infringing upon any such Proprietary Rights in
any way. Seller’s use of the Proprietary Rights does not and will not conflict
with, infringe upon or otherwise violate the valid rights of any third party in
or to such Proprietary Rights. No Action has been instituted against or notices
received by Seller that are presently outstanding alleging that Seller’s use of
the Proprietary Rights infringes upon or otherwise violates any rights of a
third party in or to such Proprietary Rights. No Person has challenged or, to
Seller’s Knowledge, has threatened to challenge, nor is there any proceeding
pending or, to Seller’s Knowledge, threatened, nor has any claim or demand been
made that challenges Seller’s ownership interest in, to or under or right to use
the Proprietary Rights, the validity or enforceability of such Proprietary
Rights or that could adversely affect Seller’s ownership or right to use such
Proprietary Rights, and there are no facts which could be expected to give rise
to any such challenge, proceeding, claim or demand. There are not, and, to
Seller’s Knowledge, it is reasonably expected that after the Closing there will
not be, any restrictions on Buyer’s right to sell products manufactured by or on
behalf Buyer using the Proprietary Rights in connection with the Business.
Seller does not jointly own or claim any joint ownership interest in, to or
under any Proprietary Rights with any Person.
     4.18 Employee Plans.
               (a) Definitions. The following terms, when used in this
Agreement, shall have the following meanings. Any of these terms may, unless the
context otherwise requires, be used in the singular or the plural depending on
the reference.
                  (i) Benefit Arrangement. “Benefit Arrangement” shall mean any
employment, consulting, severance parachute or change in control, or other
similar contract, agreement, arrangement or policy and each plan, arrangement
(written or oral), program, agreement or commitment providing for insurance
coverage (including without limitation any self-insured arrangements), workers’
compensation, disability benefits, supplemental

28



--------------------------------------------------------------------------------



 



unemployment benefits, vacation benefits, retirement benefits, life, health,
disability or accident benefits (including without limitation any “voluntary
employees’ beneficiary association” as defined in Section 501(c)(9) of the Code
providing for the same or other benefits) or for deferred compensation,
profit-sharing bonuses, stock options, stock appreciation rights, stock
purchases or other forms of incentive compensation or post-retirement insurance,
compensation or benefits which is not a Welfare Plan, Pension Plan or
Multiemployer Plan, and is entered into, maintained, contributed to or required
to be contributed to by Seller or an ERISA Affiliate or under which Seller or
any ERISA Affiliate has or may incur any liability or obligation.
                  (ii) Employee Plans. “Employee Plans” shall mean all Benefit
Arrangements, Multiemployer Plans, Pension Plans and Welfare Plans.
                  (iii) ERISA. “ERISA” shall mean the Employee Retirement Income
Security Act of 1974, as amended.
                  (iv) ERISA Affiliate. “ERISA Affiliate” shall mean any entity
which is (or at any relevant time was) a member of a “controlled group of
corporations” with, under “common control” with, or a member of an “affiliated
service group” with, Seller, as defined in Section 414(b), (c), (m) or (o) of
the Code, or under “common control” with Seller, within the meaning of Section
4001(b)(1) of ERISA.
                  (v) Multiemployer Plan. “Multiemployer Plan” shall mean any
“multiemployer plan,” as defined in Section 3(37) or 4001(a)(3) of ERISA, which
Seller or any ERISA Affiliate maintains, administers, contributes to or is
required to contribute to, or has maintained, administered, contributed to or
was required to contribute to, or under which Seller or any ERISA Affiliate has
or may incur any liability or obligation.
                  (vi) Pension Plan. “Pension Plan” shall mean any “employee
pension benefit plan” as defined in Section 3(2) of ERISA (other than a
Multiemployer Plan) which Seller or any ERISA Affiliate maintains, administers,
contributes to or is required to contribute to, or, has maintained,
administered, contributed to or was required to contribute to, or under which
Seller or any ERISA Affiliate has or may incur any liability or obligation.
                  (vii) Welfare Plan. “Welfare Plan” shall mean any “employee
welfare benefit plan” as defined in Section 3(1) of ERISA, which Seller or any
ERISA Affiliate maintains, administers, contributes to or is required to
contribute to, or under which Seller or any ERISA Affiliate has or may incur any
liability or obligation.
               (b) Disclosure; Delivery of Copies of Relevant Documents and
Other Information. Schedule 4.18 contains a complete list of Employee Plans.
True and complete copies of each of the following documents have been delivered
by Seller to Buyer: (i) each Employee Plan (and, if applicable, related trust
agreements) and all amendments thereto, all written interpretations thereof and
written descriptions thereof which have been distributed to Seller’s employees
and all trust agreements, annuity contracts or other funding instruments
relating thereto, and a complete description of any Employee Plan which is not
in writing, (ii) the most recent determination or opinion letter issued by the
Internal Revenue Service with respect to each Pension Plan, (iii) the actuarial
reports prepared for the last three plan years for each

29



--------------------------------------------------------------------------------



 



Pension Plan, (iv) the annual reports on Form 5500 series filed for the last
three plan years for each Pension Plan and each Welfare Plan, and (v) the latest
summary plan description for each Pension Plan and each Welfare Plan.
               (c) Representations.
                  (i) Pension Plans. The funding method used in connection with
each Pension Plan which is subject to the minimum funding requirements of ERISA
is acceptable and the actuarial assumptions used in connection with funding each
such plan are reasonable. As of the last day of the last plan year of each
Pension Plan and as of the Closing Date, the “amount of unfunded benefit
liabilities” as defined in Section 4001(a)(18) of ERISA (but excluding from the
definition of “current value” of “assets” of such Pension Plan, accrued but
unpaid contributions) did not and will not exceed zero. No “accumulated funding
deficiency” (for which an excise tax is due or would be use in the absence of a
waiver) as defined in Section 412 of the Code or as defined in Section 302(a)(2)
of ERISA, whichever may apply, has been incurred with respect to any Pension
Plan with respect to any plan year, whether or not waived. Neither Seller nor
any ERISA Affiliate has failed to pay when due any “required installment,”
within the meaning of Section 412(m) of the Code and Section 302(e) of ERISA,
whichever may apply, with respect to any Pension Plan. Neither Seller nor any
ERISA Affiliate is subject to any lien imposed under Section 412(n) of the Code
or Section 302(f) of ERISA, whichever may apply, with respect to any Pension
Plan. Neither Seller nor any ERISA Affiliate has any liability for unpaid
contributions with respect to any Pension Plan. Neither Seller nor any ERISA
Affiliate is required to provide security to a Pension Plan under
Section 401(a)(29) of the Code. Each Pension Plan and each related trust
agreement, annuity contract or other funding instrument is qualified and
tax-exempt under the provisions of Code Sections 401(a) and 501(a) and has been
so qualified during the period from its adoption to date. Each Pension Plan,
each related trust agreement, annuity contract or other funding instrument
presently complies and has been maintained in compliance with its terms and,
both as to form and in operation, with the requirements prescribed by any and
all statutes, orders, rules and regulations which are applicable to such plans,
including without limitation ERISA and the Code. Seller has paid all premiums
(and interest charges and penalties for late payment, if applicable) due the
PBGC with respect to each Pension Plan for each plan year thereof for which such
premiums are required. Neither Seller nor any ERISA Affiliate has engaged in, or
is a successor or parent corporation to an entity that has engaged in, a
transaction described in Section 4069 of ERISA. There has been no “reportable
event” (as defined in Section 4043(c) of ERISA and the PBGC regulations under
such Section) with respect to any Pension Plan and neither Seller nor any ERISA
Affiliate is subject to Section 4043(b) of ERISA. No filing has been made by
Seller or any ERISA Affiliate with the PBGC, and no proceeding has been
commenced by the PBGC, to terminate any Pension Plan. No condition exists and no
event has occurred that could constitute grounds for the involuntary termination
of any Pension Plan by the PBGC. Neither Seller nor any ERISA Affiliate has, at
any time, (1) ceased operations at a facility so as to become subject to the
provisions of Section 4062(e) of ERISA, (2) withdrawn as a substantial employer
so as to become subject to the provisions of Section 4063 of ERISA, or (3)
ceased making contributions on or before the Closing Date to any Pension Plan
subject to Section 4064(a) of ERISA to which Seller or any ERISA Affiliate made
contributions during the six years prior to the Closing Date.

30



--------------------------------------------------------------------------------



 



                  (ii) Multiemployer Plans. There are no Multiemployer Plans.
Neither Seller nor any ERISA Affiliate has, at any time, withdrawn from a
Multiemployer Plan in a “complete withdrawal” or a “partial withdrawal” as
defined in Sections 4203 and 4205 of ERISA, respectively, so as to result in a
liability, contingent or otherwise (including without limitation the obligations
pursuant to an agreement entered into in accordance with Section 4204 of ERISA),
of Seller or any ERISA Affiliate. Neither Seller nor any ERISA Affiliate has
engaged in, or is a successor or parent corporation to an entity that has
engaged in, a transaction described in Section 4212(c) of ERISA.
                  (iii) Welfare Plans. Each Welfare Plan has been maintained in
compliance with its terms and, both as to form and operation, with the
requirements prescribed by any and all statutes, orders, rules and regulations
which are applicable to such Welfare Plan, including without limitation ERISA
and the Code. None of Seller, any ERISA Affiliate or any Welfare Plan has any
present or future obligation to make any payment to, or with respect to any
present or former employee of Seller or any ERISA Affiliate pursuant to, any
retiree medical benefit plan, or other retiree Welfare Plan, and no condition
exists which would prevent Seller from amending or terminating any such benefit
plan or Welfare Plan. Each Welfare Plan which is a “group health plan,” as
defined in Section 607(1) of ERISA, has been operated in compliance with
provisions of Part 6 of Title I, Subtitle B of ERISA and Section 4980B of the
Code at all times. Neither Seller nor any ERISA Affiliate has incurred any
liability with respect to any Welfare Plan that is a “multiemployer plan,” as
defined in Section 3(37) of ERISA, under the terms of such Welfare Plan, any
collective bargaining agreement or otherwise resulting from any cessation of
contributions, cessation of obligation to make contributions or other form of
withdrawal from such Welfare Plan. Any Welfare Plan (or Benefit Arrangement)
that is intended to be a “cafeteria plan” under Section 125 of the Code
satisfies the requirements of Section 125 of the Code and the regulations
thereunder.
                  (iv) Benefit Arrangements. Each Benefit Arrangement has been
maintained in compliance with its terms and with the requirements prescribed by
any and all statutes, orders, rules and regulations which are applicable to such
Benefit Arrangement, including without limitation the Code.
                  (v) Fiduciary Duties and Prohibited Transactions. Neither
Seller nor any plan fiduciary of any Welfare Plan or Pension Plan, has engaged
in any transaction in violation of Sections 404 or 406 of ERISA or any
“prohibited transaction,” as defined in Section 4975(c)(1) of the Code, for
which no exemption exists under Section 408 of ERISA or Section 4975(c)(2) or
(d) of the Code, or has otherwise violated the provisions of Part 4 of Title I,
Subtitle B of ERISA. Seller has not knowingly participated in a violation of
Part 4 of Title I, Subtitle B of ERISA by any plan fiduciary of any Welfare Plan
or Pension Plan and has not been assessed any civil penalty under Section 502(l)
of ERISA.
                  (vi) Litigation. There is no action, order, writ, injunction,
judgment or decree outstanding or claim, suit, litigation, proceeding, arbitral
action, governmental audit or investigation relating to or seeking benefits
under any Employee Plan that is pending, threatened or anticipated against
Seller, any ERISA Affiliate or any Employee Plan.

31



--------------------------------------------------------------------------------



 



                  (vii) Unpaid Contributions. Neither Seller nor any ERISA
Affiliate has any liability for unpaid contributions, reserves or premiums with
respect to any Employee Plan under the terms of such Employee Plan (including
any related funding arrangement) or Section 515 of ERISA.
                  (viii) Excise Taxes. Neither Seller nor any ERISA Affiliate
has incurred any excise tax under Chapter 43 of the Code.
     4.19 Transactions with Certain Persons. Except as set forth on
Schedule 4.19, no officer, director, shareholder or employee of Seller nor any
member of any such person’s immediate family is presently, or within the last
two (2) years has been, a party to any transaction with Seller, including
without limitation, any contract, agreement or other arrangement (a) providing
for the furnishing of services by, (b) providing for the rental of real or
personal property from, or (c) otherwise requiring payments to (other than for
services as officers, directors or employees of Seller) any such person or
corporation, partnership, trust or other entity in which any such person has an
interest as a shareholder, officer, director, trustee or partner.
     4.20 Tax Matters.
               (a) Filing of Tax Returns. Seller (and any affiliated group of
which Seller is now or has been a member) has timely filed with the appropriate
taxing authorities all returns (including without limitation information returns
and other material information) in respect of Taxes required to be filed through
the date hereof and will timely file any such returns required to be filed on or
prior to the Closing Date. The returns and other information filed are complete
and accurate in all material respects. Except as specified in Schedule 4.20,
neither Seller, nor any group of which Seller now or was a member, has requested
any extension of time within which to file returns (including without limitation
information returns) in respect of any Taxes. Seller has delivered to Buyer
complete and accurate copies of Seller’s federal, state and local Tax returns
for the years 2002 through 2004. All Taxes required to be collected or withheld
by Seller have been duly collected or withheld and, to the extent required when
due, have been or will be duly paid to the proper taxing authority.
               (b) Payment of Taxes. All Taxes due and payable by Seller for
periods ending prior to or on the Closing Date have been timely paid or will be
timely paid. No deficiency for any amount of Tax has been claimed, asserted or
assessed by a Tax or other governmental authority against Seller and Seller has
no Knowledge that any assessment or assertion of a Tax Liability will be made.
               (c) Audits, Investigations or Claims. Except as set forth on
Schedule 4.20, the consolidated federal income tax returns of Seller have been
audited by the Internal Revenue Service for all periods to and including those
set forth in the Disclosure Schedule. There are no pending or, to Seller’s
Knowledge, threatened audits, investigations or claims or other administrative
proceedings for or relating to any material additional Liability in respect of
Taxes, and there are no matters under discussion between Seller and any
governmental authorities with respect to Seller, or any Taxes or Tax returns of
Seller, that in the reasonable judgment of Seller is likely to result in a
material additional Liability for Taxes. Audits of

32



--------------------------------------------------------------------------------



 



federal, state, and local returns for Taxes by the relevant taxing authorities
have been completed for each period as set forth in the Disclosure Schedule and,
except as set forth in the Disclosure Schedule, Seller has not been notified
that any taxing authority intends to audit a return for any period. Seller has
not requested or been granted any extension of time within which to file a Tax
return nor has granted any waiver or comparable consents regarding the
application of the statute of limitations with respect to any Taxes or Tax
returns. Seller has not granted to any Person any power of attorney that is
currently in force concerning any Tax matter. No Tax sharing or other agreement
or arrangements relating to the allocation or sharing of Taxes exists between
Seller and any other Person or is otherwise binding on Seller.
               (d) Lien. There are no liens for Taxes (other than for current
Taxes not yet due and payable) on the Assets.
               (e) Safe Harbor Lease Property. None of the Assets is property
that is required to be treated as being owned by any other Person pursuant to
the so-called safe harbor lease provisions of former Section 168(f)(8) of the
Code.
               (f) Security for Tax-Exempt Obligations. None of the Assets
directly or indirectly secures any debt the interest on which is tax-exempt
under Section 103(a) of the Code.
               (g) Tax-Exempt Use Property. None of the Assets is “tax-exempt
use property” within the meaning of Section 168(h) of the Code.
               (h) Foreign Person. Seller is not a Person other than a “United
States person” within the meaning of the Code.
               (i) No Withholding. The transaction contemplated herein is not
subject to the tax withholding provisions of Section 3406 of the Code, or of
Subchapter A of Chapter 3 of the Code or of any other provision of law.
     4.21 Insurance. Schedule 4.21 contains a complete and accurate list of all
policies or binders of fire, liability, title, worker’s compensation, employment
practices liability, product liability and other forms of insurance (showing as
to each policy or binder the carrier, policy number, coverage limits, expiration
dates, annual premiums, a general description of the type of coverage provided,
loss experience history by line of coverage) maintained by Seller on the Assets,
the Business or its employees. All insurance coverage applicable to Seller, the
Business and the Assets is in full force and effect, insures Seller in
reasonably sufficient amounts against all risks usually insured against by
Persons operating similar businesses or properties of similar size in the
localities where such businesses or properties are located, provides coverage as
may be required by applicable Regulation and by any and all Contracts to which
Seller is a party and has been issued by insurers of recognized responsibility.
There is no Default under any such coverage nor to Seller’s Knowledge has there
been any failure to give notice or present any claim under any such coverage in
a due and timely fashion. There are no outstanding unpaid premiums except in the
ordinary course of business and no notice of cancellation or nonrenewal of any
such coverage has been received. There are no provisions in such insurance
policies for retroactive or retrospective premium adjustments. All products
liability, general liability and workers’

33



--------------------------------------------------------------------------------



 



compensation insurance policies maintained by Seller have been occurrence
policies and not claims made policies. All employment practices liability
insurance policies maintained by Seller have been claims made policies. There
are no outstanding performance bonds covering or issued for the benefit of the
Seller. No insurer has advised Seller that it intends to reduce coverage,
increase premiums or fail to renew existing policy or binder.
     4.22 Accounts Receivable. The accounts receivable set forth on the Most
Recent Balance Sheet, and all accounts receivable arising since the Balance
Sheet Date and to be set forth on the Closing Balance Sheet, represent bona fide
claims of Seller against debtors for sales, services performed or other charges
arising on or before the date hereof, and all the goods delivered and services
performed which gave rise to said accounts were delivered or performed in
accordance with the applicable orders, Contracts or customer requirements. Said
accounts receivable are subject to no defenses, counterclaims or rights of
setoff and are fully collectible in the ordinary course of business without cost
in collection efforts therefor, except (i) to the extent of the appropriate
reserves for bad debts on accounts receivable as set forth on the Most Recent
Balance Sheet and, in the case of accounts receivable arising since the Balance
Sheet Date, to the extent of a reasonable reserve rate for bad debts on accounts
receivable which is not greater than the rate reflected by the reserve for bad
debts on the Most Recent Balance Sheet, and (ii) for Customer Deductions.
     4.23 Inventory. Schedule 4.23 contains a complete and accurate list of all
Inventory set forth on the Most Recent Balance Sheet and the addresses at which
the Inventory is located. The Inventory as set forth on the Most Recent Balance
Sheet or arising since the Balance Sheet Date and to be set forth on the Closing
Balance Sheet was acquired and has been maintained in accordance with the
regular business practices of Seller, consists of new and unused items of a
quality and quantity usable or saleable in the ordinary course of business, and
is valued at reasonable amounts based on the normal valuation policy of Seller
at prices equal to the lower of cost or market value on a first-in-first-out
basis. None of such Inventory is obsolete, unusable, slow-moving, damaged or
unsalable in the ordinary course of business, except for such items of Inventory
which have been written down to realizable market value.
     4.24 Purchase Commitments and Outstanding Bids. Schedule 4.24 sets forth
(i) a list of accepted and unfulfilled orders for the sale of merchandise
entered into by Seller as of the date of this Agreement, and (ii) a list of
orders or commitments for the purchase of supplies by Seller as of the date of
this Agreement, which lists are accurate and complete in all material respects.
All such orders and commitments were made in the ordinary course of business. As
of the date of this Agreement, to Seller’s Knowledge and except for Customer
Deductions, there are no claims against Seller to return merchandise by reason
of alleged over-shipments, defective merchandise or otherwise, or of merchandise
in the hands of customers under an understanding that such merchandise would be
returnable. No outstanding purchase or outstanding lease commitment of Seller
presently is in excess of the normal, ordinary and usual requirements of the
Business or was made at any price in excess of the now current market price or
contains terms and conditions more onerous than those usual and customary in the
Business. There is no outstanding bid, proposal, Contract or unfilled order
which relates to the Assets which will or could, if accepted, have a Material
Adverse Effect.
     4.25 Payments. Seller has not, directly or indirectly, paid or delivered
any fee,

34



--------------------------------------------------------------------------------



 



commission or other sum of money or item or property, however characterized, to
any finder, agent, client, customer, supplier, government official or other
party, in the United States or any other country, which is in any manner related
to the Business, Assets or operations of Seller, which is, or may be with the
passage of time or discovery, illegal under any federal, state or local laws of
the United States (including without limitation the U.S. Foreign Corrupt
Practices’ Act) or any other country having jurisdiction; and Seller has not
participated, directly or indirectly, in any boycotts or other similar practices
affecting any of its actual or potential customers and has at all times done
business in an open and ethical manner.
     4.26 Customers, Distributors and Suppliers. Schedule 4.26 sets forth a
complete and accurate list of the names and addresses of Seller’s (i) ten
largest customers, distributors and other agents and representatives during
Seller’s last fiscal year, showing the approximate total sales in dollars by
Seller to each such customer during such fiscal year; and (ii) ten largest
suppliers during Seller’s last fiscal year, showing the approximate total
purchases in dollars by Seller from each such supplier during such fiscal year.
Since the Balance Sheet Date, there has been no adverse change in the business
relationship of Seller with any customer, distributor or supplier named on
Schedule 4.26. Seller has not received any communication from any customer,
distributor or supplier named on Schedule 4.26 of any intention to terminate or
materially reduce purchases from or supplies to Seller.
     4.27 Compliance With Environmental Laws.
               (a) Definitions. The following terms, when used in this
Section 4.27, shall have the following meanings. Any of these terms may, unless
the context otherwise requires, used in the singular or the plural depending on
the reference.
                  (i) “Seller”. For purposes of this Section only, the term
“Seller” shall include (i) all Affiliates of Seller, (ii) all partnerships,
joint ventures and other entities or organizations in which Seller was at any
time or is a partner, joint venturer, member or participant and (iii) all
predecessor or former corporations, partnerships, joint ventures, organizations,
businesses or other entities, whether in existence as of the date hereof or at
any time prior to the date hereof, the assets or obligations of which have been
acquired or assumed by Seller or to which Seller has succeeded.
                  (ii) “Release” shall mean and include any spilling, leaking,
pumping, pouring, emitting, emptying, discharging, injecting, escaping,
leaching, dumping or disposing into the environment or the workplace of any
Hazardous Substance, and otherwise as defined in any Environmental Law.
                  (iii) “Hazardous Substance” shall mean any pollutant,
contaminant, chemical, waste and any toxic, infectious, carcinogenic, reactive,
corrosive, ignitible or flammable chemical or chemical compound or hazardous
substance, material or waste, whether solid, liquid or gas, including, without
limitation, any quantity of asbestos in any form, urea formaldehyde, PCB’s,
radon gas, crude oil or any fraction thereof, all forms of natural gas,
petroleum products or by-products or derivatives, radioactive substance or
material, pesticide waste waters, sludges, slag and any other substance,
material or waste that is subject to regulation, control or remediation under
any Environmental Laws.

35



--------------------------------------------------------------------------------



 



                  (iv) “Environmental Laws” shall mean all Regulations which
regulate or relate to the protection or clean-up of the environment, the use,
treatment, storage, transportation, generation, manufacture, processing,
distribution, handling or disposal of, or emission, discharge or other release
or threatened release of, Hazardous Substances or otherwise dangerous
substances, wastes, pollution or materials (whether, gas, liquid or solid), the
preservation or protection of waterways, groundwater, drinking water, air,
wildlife, plants or other natural resources, or the health and safety of persons
or property, including without limitation protection of the health and safety of
employees. Environmental Laws shall include, without limitation, the Federal
Insecticide, Fungicide, Rodenticide Act, Resource Conservation & Recovery Act,
Clean Water Act, Safe Drinking Water Act, Atomic Energy Act, Occupational Safety
and Health Act, Toxic Substances Control Act, Clean Air Act, Comprehensive
Environmental Response, Compensation and Liability Act, Emergency Planning and
Community Right-to-Know Act, Hazardous Materials Transportation Act and all
analogous or related federal, state or local law, each as amended.
                  (v) “Environmental Conditions” means the introduction into the
environment or workplace of any pollution, including, without limitation, any
contaminant, irritant or pollutant or other Hazardous Substance (whether or not
upon any Leased Real Property or other property and whether or not such
pollution constituted at the time thereof a violation of any Environmental Law
as a result of any Release of any kind whatsoever of any Hazardous Substance) as
a result of which Seller has or may become liable to any Person or by reason of
which any Leased Real Property or any of the Assets may suffer or be subjected
to any lien.
               (b) Compliance. All Leased Real Property is, and at all times has
been, operated by Seller in compliance with all Environmental Laws and in a
manner that will not give rise to any Liability under any Environmental Laws.
Without limiting the foregoing, (i) Seller has not used, generated, treated,
stored, transported, disposed of or handled any Hazardous Substance on, under or
about any Leased Real Property, except for quantities of any such Hazardous
Substances stored or otherwise held on, under or about any such Leased Real
Property in full compliance with all Environmental Laws and necessary for the
operation of the Business, (ii) Seller has at all times used, generated,
treated, stored, transported, disposed of or otherwise handled its Hazardous
Substances in compliance in all material respects with all Environmental Laws
and in a manner that will not result in Liability of Seller under any
Environmental Law, (iii) Seller does not manufacture or distribute any product
in the State of California which requires the warning mandated by the California
Safe Drinking Water and Toxic Enforcement Act of 1986 (“Proposition 65”), and
(iv) Seller has not made and has never been required to make any filing under
the New Jersey Industrial Site Recovery Act or any other state law of similar
effect.
               (c) Notice of Violation. Seller has not received any written
notice of alleged, actual or potential responsibility for, or any inquiry or
investigation regarding, (i) any Release or threatened Release of any Hazardous
Substance at any Leased Real Property or (ii) a violation of or non-compliance
with the conditions of any Permit required under any Environmental Law or the
provisions of any Environmental Law with respect to any Leased Real Property.
Seller has not received any written notice of any other claim, demand or Action
by any Person alleging any actual or threatened injury or damage to any Person,
property, natural

36



--------------------------------------------------------------------------------



 



resource or the environment arising from or relating to any Release or
threatened Release of any Hazardous Substances at, on, under, in, to or from any
Leased Real Property, or in connection with any operations or activities of
Seller.
               (d) Environmental Conditions. To Seller’s Knowledge, there are no
present or past Environmental Conditions in any way relating to the Business.
               (e) Environmental Audits or Assessments. True, complete and
correct copies of the written reports, and all parts thereof, including any
drafts of such reports if such drafts are in the possession or control of
Seller, of all environmental audits or assessments which have been conducted at
any Leased Real Property within the past five years, either by Seller or any
attorney, environmental consultant or engineer engaged for such purpose by
Seller, have been delivered to the Buyer Parties and a list of all such reports,
audits and assessments and any other similar report, audit or assessment of
which Seller has Knowledge is included on the Disclosure Schedule.
               (f) Indemnification Agreements. Except as provided in the Leases,
Seller is not a party, whether as a direct signatory or as successor, assign or
third party beneficiary, or otherwise bound, to any Lease or other Contract
(excluding the Insurance Policies) under which Seller is obligated by or
entitled to the benefits of, directly or indirectly, any representation,
warranty, indemnification, covenant, restriction or other undertaking concerning
environmental conditions.
               (g) Releases or Waivers. Seller has not released any other Person
from any claim under any Environmental Law or waived any rights concerning any
Environmental Condition.
               (h) Notices, Warnings and Records. Seller has given all notices
and warnings, made all reports and filings, and has kept and maintained all
records required by and in material compliance with all Environmental Laws.
     4.28 Banking Relationships. Schedule 4.28 sets forth a complete and
accurate description of all arrangements that Seller has with any banks, savings
and loan associations or other financial institutions providing for checking
accounts, safe deposit boxes, borrowing arrangements, and certificates of
deposit or otherwise, indicating in each case account numbers, if applicable,
and the Person or Persons authorized to act or sign on behalf of Seller in
respect of any of the foregoing.
     4.29 Investment.
               (a) Seller is acquiring the Shares for investment for its own
account for the purpose of investment and not as nominee or agent, and not with
a view to the resale or distribution of any part thereof. Seller has no present
intention of selling, granting any participation in, or otherwise distributing
any of the Shares.
               (b) Seller has been given the opportunity to obtain any
information and documents relating to, and to ask questions and receive answers
about, the Buyer Parties and the business and prospects of the Buyer Parties
which it deems necessary to evaluate the merits and

37



--------------------------------------------------------------------------------



 



risks related to its investment in the Shares and to verify the information
received, and its knowledge and experience in financial and business matters are
such that it is capable of evaluating the merits and risks of its acquisition of
the Shares.
               (c) Seller’s financial condition is such that it can afford to
bear the economic risk of holding the Shares for an indefinite period of time
and has adequate means for providing for its current needs and contingencies and
to suffer a complete loss of its investment in such Shares.
               (d) Seller is an “accredited investor” as defined in Rule 501(a)
of Regulation D promulgated under the Securities Act.
               (e) Seller has been advised that (i) Parent’s issuance of such
Shares to Seller has not been registered under the Securities Act by reason of a
specific exemption depending on the bona fide nature of Seller’s investment
intent, (ii) such Shares may need to be held indefinitely, and Seller must
continue to bear the economic risk of the investment in such Shares when they
are subsequently registered under the Securities Act or an exemption from such
registration is available, (iii) there may not be a public market for such
Shares, (iv) when and if such Shares may be disposed of without registration in
reliance on Rule 144 promulgated under the Securities Act, such disposition can
be made only in limited amounts in accordance with the terms and conditions of
such Rule, (iv) if the Rule 144 exemption is not available, public sale without
registration will require compliance with some other exemption under the
Securities Act and (vi) a restrictive legend in the following form shall be
placed on the certificates representing such Shares:
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”) OR QUALIFIED UNDER
ANY APPLICABLE STATE SECURITIES LAWS (THE “STATE ACTS”), HAVE BEEN ACQUIRED FOR
INVESTMENT AND MAY NOT BE SOLD, PLEDGED HYPOTHECATED OR OTHERWISE TRANSFERRED
EXCEPT PURSUANT TO A REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND
QUALIFICATION UNDER THE STATE ACTS OR EXEMPTIONS FROM SUCH REGISTRATION OR
QUALIFICATION REQUIREMENTS (INCLUDING IN THE CASE OF THE SECURITIES ACT, THE
EXEMPTION AFFORDED BY RULE 144). UNLESS WAIVED BY ISSUER, ISSUER SHALL BE
FURNISHED WITH AN OPINION OF COUNSEL OPINING AS TO THE AVAILABILITY OF
EXEMPTIONS FROM SUCH REGISTRATION AND QUALIFICATION AS A PRECONDITION TO ANY
SUCH TRANSFER.
THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE BEEN PLEDGED TO NEXTERA
ENTERPRISES, INC. AND W LAB ACQUISITION CORP. TO SECURE CERTAIN OBLIGATIONS OF
THE HOLDER NAMED ON THE REVERSE SIDE HEREOF PURSUANT TO A STOCK PLEDGE AND
SECURITY AGREEMENT DATED AS OF MARCH 9, 2006, A COPY OF WHICH WILL BE FURNISHED
UPON REQUEST WITHOUT CHARGE. ANY SALE, TRANSFER OR OTHER DISPOSITION OF THE
SHARES REPRESENTED BY THIS CERTIFICATE IS RESTRICTED AS SET FORTH IN THE STOCK
PLEDGE AND SECURITY AGREEMENT.
     4.30 Intentionally Omitted.
     4.31 Solvency.
               (a) Seller is not now insolvent and will not be rendered
insolvent by the transactions contemplated by this Agreement. As used in this
section, “insolvent” means that the sum of the Liabilities of Seller exceeds the
present fair market value of Seller’s assets.
               (b) Immediately after giving effect to the consummation of the
transactions contemplated by this Agreement: (i) Seller will be able to pay its
Liabilities as they

38



--------------------------------------------------------------------------------



 



become due in the ordinary course of its business; (ii) Seller will not have
unreasonably small capital with which to conduct its present or proposed
business; and (iii) taking into account all pending and threatened Actions,
final judgments against Seller in actions for money damages are not reasonably
anticipated to be rendered at a time when, or in amounts such that, Seller will
be unable to satisfy any such judgments in accordance with their terms (taking
into account the maximum probable amount of such judgments in any such actions
and the earliest reasonable time at which such judgments might be rendered) as
well as all other obligations of Seller.
     4.32 Safety/Product Testing. Except for cosmetic products which bear on
their labels the safety substantiation warning required by 21 CFR 740.10, to
Seller’s Knowledge, each of the Business’ products, and/or their individual
ingredients, has been adequately substantiated by (a) appropriate toxicological
testing, (b) a published safety review of the Cosmetic Ingredient Review, or
(c) such other information that reasonably establishes the safety of the
products and their individual ingredients. The only information that Seller has
with respect to clause (c) of this Section is attached as Schedule 4.32 hereto.
None of the products of the Business contain detectable quantities of the
phthalates DBP or DEHP.
     4.33 No Brokers. None of the Seller Parties nor any of their
Representatives or Affiliates has employed or made any agreement with any
broker, finder or similar agent or any Person which will result in the
obligation of Buyer or any of its Affiliates to pay any finder’s fee, brokerage
fees or commission or similar payment in connection with the transactions
contemplated hereby.
     4.34 No Other Agreements to Sell the Assets. None of the Seller Parties nor
any of Seller’s Representatives or Affiliates have any commitment or legal
obligation, absolute or contingent, to any other Person other than the Buyer
Parties to sell, assign, transfer or effect a sale of any of the Assets (other
than Inventory in the ordinary course of business), to sell or effect a sale of
the capital stock of Seller, to effect any merger, consolidation, liquidation,
dissolution or other reorganization of Seller, or to enter into any agreement or
cause the entering into of an agreement with respect to any of the foregoing.
     4.35 Material Misstatements Or Omissions. No representations or warranties
by any of the Seller Parties in this Agreement, nor any agreement, document,
exhibit, statement, certificate, schedule, furnished to the Buyer Parties
pursuant hereto, including without limitation the Disclosure Schedule, contains
or will contain any untrue statement of a material fact, or omits or will omit
to state any material fact necessary to make the statements or facts contained
therein not misleading. Seller has furnished or caused to be furnished to Buyer
or its representatives for review complete and correct copies of all agreements
and documents set forth on the Disclosure Schedule.

39



--------------------------------------------------------------------------------



 



ARTICLE V.
REPRESENTATIONS AND WARRANTIES OF BUYER
          The Buyer Parties, jointly and severally, hereby represent and warrant
to the Seller Parties as follows, which representations and warranties are, as
of the date hereof, and will be, as of the Closing Date, true and correct:
     5.1 Organization of Buyer Parties. Each of the Buyer Parties is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Delaware.
     5.2 Authorization. Each of the Buyer Parties has all requisite corporate
power and authority, and has taken all corporate action necessary, to execute
and deliver this Agreement, the Escrow Agreement and the Pledge Agreement to
consummate the transactions contemplated hereby and thereby and to perform its
obligations hereunder and thereby. The execution and delivery of this Agreement
by the Buyer Parties and the consummation by the Buyer Parties of the
transactions contemplated hereby have been duly approved by the board of
directors of each of the Buyer Parties. No other corporate proceedings on the
part of the Buyer Parties are necessary to authorize this Agreement and the
transactions contemplated hereby. This Agreement has, and the Escrow Agreement,
the Pledge Agreement and the Employment Agreements will at the Closing have,
been duly executed and delivered by each of the Buyer Parties party thereto and
are legal, valid and binding obligations of each such Party, enforceable against
each such Party in accordance with its terms, except that such enforceability
may be limited by bankruptcy, insolvency, moratorium or other similar laws
affecting or relating to creditors’ rights generally, and is subject to general
principles of equity.
     5.3 Capitalization of Parent. As of the date hereof, the authorized capital
stock of Parent consists of 95,000,000 shares of Class A Parent Common Stock,
4,300,000 shares of Class B Parent Common Stock and 10,000,000 shares of
Series A preferred stock. Class A Parent Common Stock has the rights,
preferences, privileges and restrictions set forth in Parent’s Certificate of
Incorporation. As of the date hereof, 30,025,441 shares of Class A Parent Common
Stock, 3,844,200 shares of Class B Parent Common Stock and 48,906 shares of
Series A preferred stock are issued and outstanding. All such issued and
outstanding shares have been duly authorized and validly issued, are fully paid
and non-assessable. As of the date hereof, there are 5,402,267 shares of Class A
Parent Common Stock subject to outstanding options. Except for the shares and
options disclosed in the preceding sentences, the Shares and the options
contemplated by the Employment Agreements, there are no shares of capital stock
or other equity securities of Parent outstanding and no outstanding options,
warrants, subscription rights (including any preemptive rights), calls, or
commitments, or convertible notes or instruments of any character whatsoever to
which Parent is a party or is bound, requiring or which could require the
issuance, sale or transfer by Parent of any shares of capital stock of Parent or
any securities convertible into or exchangeable or exercisable for, or rights to
purchase or otherwise acquire, any shares of capital stock of Parent. There are
no stock appreciation or similar rights relating to Parent.
     5.4 Validity of Shares; Compliance with Securities Laws. The Shares, when
issued and delivered in accordance with the terms of this Agreement and Parent’s
Certificate of

40



--------------------------------------------------------------------------------



 



Incorporation, (i) will be duly and validly issued, fully paid and
non-assessable, (ii) will be free and clear of any Encumbrances relating to
Parent other than pursuant to the Pledge Agreement and (iii) subject to the
accuracy of the Seller Parties’ representations in Section 4.29 hereof, will be
issued in compliance with applicable federal and state securities laws; provided
however that the Shares may be subject to restrictions on transfer under federal
and state securities laws.
     5.5 No Conflict or Violation; Consents. Neither the execution, delivery or
performance of this Agreement nor the consummation of the transactions
contemplated hereby will (a) violate or conflict with any provision of the
Certificate of Incorporation or Bylaws of any of the Buyer Parties, (b) violate
any Regulation or Court Order applicable to any Buyer Party or (c) require any
consent, approval, authorization or waiver of, notice or declaration to, filing
or registration with, any domestic or foreign public, governmental or regulatory
body or authority or any other Person except for (i) filings under federal or
state securities or “blue sky” laws (which have been or will be made) and
(ii) such as would not have a material adverse effect on the Buyer Parties. The
execution and delivery by Parent and Buyer of this Agreement does not, and the
consummation of the transactions contemplated thereby will not constitute or
result in a breach of or default (or an event which with notice or lapse of
time, or both, would constitute a default) under, or result in the termination
or suspension of, or accelerate the performance required by, or result in a
right of termination, cancellation or acceleration of any material note, bond,
mortgage, indenture, deed of trust, lease, franchise agreement, license,
agreement or other instrument or obligation to which Parent is a party or to
which the properties or assets of Parent or Buyer are subject except as would
not have a material adverse effect on the Buyer Parties.
     5.6 No Brokers. Neither Buyer Party nor any of their Representatives or
Affiliates has employed or made any agreement with any broker, finder or similar
agent or any Person which will result in the obligation of Seller or any of its
respective Affiliates to pay any finder’s fee, brokerage fees or commission or
similar payment in connection with the transactions contemplated hereby.
     5.7 Qualification. Parent is duly qualified or licensed to do business and
is in good standing in each jurisdiction in which the nature of its business or
the properties owned or leased by it makes such qualification or licensing
necessary, except as would not have a material adverse effect on the Buyer
Parties.
     5.8 Capitalization of Buyer. As of the date hereof, the authorized capital
of Buyer consists of 1,000 shares of common stock, $0.001 par value per share,
of which all 1,000 shares are issued and outstanding and held by Parent. Other
than such outstanding shares and except as contemplated by the Credit Agreement,
there are no shares of capital stock or other equity securities of Buyer
outstanding and no outstanding options, warrants, subscription rights (including
any preemptive rights), calls, or commitments, or convertible notes or
instruments of any character whatsoever to which Parent or Buyer is a party or
is bound, requiring or which could require the issuance, sale or transfer by
Parent or Buyer of any shares of capital stock of Buyer, any securities
convertible into or exchangeable or exercisable for, or rights to purchase or
otherwise acquire, any shares of capital stock of Buyer. There are no stock
appreciation or similar rights relating to Buyer.

41



--------------------------------------------------------------------------------



 



     5.9 Parent SEC Reports. Except as set forth on Schedule 5.9, Parent has
timely filed all forms, reports, schedules and other documents required to be
filed by Parent with the SEC under the Securities Act and the Exchange Act since
December 31, 2002 (collectively, the “Parent SEC Reports”). The Parent SEC
Reports (i) at the time filed, complied in all material respects with the
applicable requirements of the Securities Act and the Exchange Act, as the case
may be, and (ii) did not at the time they were filed (or if amended or
superseded by a filing prior to the date of this Agreement, then on the date of
such filing) contain any untrue statement of a material fact or omit to state a
material fact required to be stated in such Parent SEC Reports or necessary in
order to make the statements in such Parent SEC Reports, in light of the
circumstances under which they were made, not misleading.
     5.10 Parent Financial Statements. Each of the consolidated financial
statements (including, in each case, any related notes thereto), contained in
the Parent SEC Reports, complied, as of its respective date, in all material
respects with all applicable accounting requirements and the published rules and
regulations of the SEC with respect thereto applicable to reporting companies
under the Exchange Act, was prepared in accordance with GAAP applied on a
consistent basis throughout the periods involved (except as may be indicated in
the notes thereto or in the Parent SEC Reports) and fairly presented the
consolidated financial position of Parent and its subsidiaries as at the
respective dates thereof and the consolidated results of its operations and cash
flows for the periods indicated, except that the unaudited interim financial
statements were or are subject to normal and recurring year-end adjustments and
do not contain all of the footnote disclosures required by GAAP.
     5.11 Changes in Parent’s Business. Between January 1, 2004 and the date
hereof, except as disclosed in the Parent SEC Reports, there has not been any
change in the business or operations of the Parent that has had or reasonably
would be expected to have a material adverse effect on Parent, its business or
financial results or condition.
     5.12 Litigation. As of the date hereof and except as set forth on
Schedule 5.12, there are no material Actions pending or, to the knowledge of
Parent, threatened in writing against Parent or Buyer, or any outstanding order,
judgment, writ, injunction or decree of any governmental authority.
     5.13 No Reliance. Notwithstanding anything contained in any other provision
of this Agreement to the contrary, Buyer acknowledges and agrees that the Seller
Parties make no representation or warranty, express or implied, written or oral,
beyond those expressly given by the Seller Parties in this Agreement or in any
document, exhibit, statement, certificate or schedule furnished to Buyer
pursuant hereto.
     5.14 Other Activities. Except for Buyer and as set forth on Schedule 5.14
or as contemplated by the Credit Agreement, Parent (i) does not, directly or
indirectly, own any interest in any corporation, partnership, joint venture,
limited liability company, or other Person and (ii) is not subject to any
obligation or requirement to provide funds to or to make any investment (in the
form of a loan, capital contribution or otherwise) in or to any Person.
     5.15 Parent Common Stock Issuance. All of the shares of Parent Common Stock
issued and outstanding immediately prior to the Closing Date (i) have been
issued in compliance with

42



--------------------------------------------------------------------------------



 



applicable federal and state securities Regulations in reliance on exemptions
from registration or qualification thereunder, and (ii) except for shares held
by affiliates, are freely tradeable and eligible for resale in the public market
without registration or qualification under federal securities laws.
     5.16 Liabilities of Buyer. As of the date hereof and as of the Closing,
except for Liabilities incurred pursuant to this Agreement, the Credit Agreement
and any other agreements or arrangements contemplated hereby or thereby, Buyer
has not engaged in any business activities and has conducted its operations
solely as contemplated by this Agreement.
     5.17 Tax Matters. Except as set forth on Schedule 5.17, Parent has timely
filed all Tax returns and reports required to be filed by it (after giving
effect to any filing extension properly granted by a governmental entity having
authority to do so) (“Parent Tax Return”) since December 31, 2002. Each such
Parent Tax Return is true, correct and complete in all material respects. Except
as set forth on Schedule 5.17, Parent has paid, within the time and manner
prescribed by law, all material taxes that are due and payable since
December 31, 2002. No Parent Tax Return is the subject of any investigation,
audit or other proceeding by any federal, state or local tax authority.
     5.18 Labor Matters. Except as set forth on Schedule 5.18, neither Parent
nor Buyer has any employees. No unfair labor practice, or race, sex, age,
disability or other discrimination, complaint is pending, nor is any such
complaint, to the knowledge of Parent, threatened against Parent before the
National Labor Relations Board, Equal Employment Opportunity Commission or any
other governmental authority, and no grievance is pending, nor is any grievance,
to the knowledge of Parent, threatened against Parent or Buyer.
     5.19 Benefit Plans. Schedule 5.19 sets forth all bonus, pension, profit
sharing, deferred compensation, incentive compensation, stock ownership, stock
purchase, stock option, phantom stock, retirement, vacation, severance,
disability, death benefit, hospitalization, medical or other employee benefit
plan, arrangement or understanding (whether or not legally binding) under which
benefits are currently provided by a Buyer Party to any current or former
employee, officer or director of a Buyer Party under Section 414(b), (c), (m) or
(o) of the Code.
     5.20 Contracts. Neither Parent nor Buyer is in Default of any material
Contract to which it is a party or by which it or its assets are bound. There
does not exist any event or condition that, after notice or lapse of time or
both, would constitute a Default under any material Contract on the part of
Parent or Buyer or, to the knowledge of Parent, any other party thereto or would
permit the modification, cancellation or termination of any material Contract or
result in the creation of any lien upon, or any Person acquiring any right to
acquire, any material assets of Parent or Buyer, other than pursuant to the
Credit Agreement or as contemplated by this Agreement. Neither Parent nor Buyer
has received in writing any claim or threat that Parent or Buyer is in Default
under any of the terms and conditions of any material Contract to which either
of them is a party or by which either of them is bound.
     5.21 Material Misstatements Or Omissions. No representations or warranties
by Parent or Buyer in this Agreement, nor any document, exhibit, statement,
certificate or schedule furnished to the Seller Parties pursuant hereto,
contains or will contain any untrue statement of a

43



--------------------------------------------------------------------------------



 



material fact, or omits or will omit to state any material fact necessary to
make the statements or facts contained therein not misleading.
ARTICLE VI.
COVENANTS OF SELLER AND BUYER
          The Seller Parties and the Buyer Parties each covenant with the other
as follows
     6.1 Non-Competition
               (a) Restricted Conduct. Each of the Seller Parties covenants and
agrees that, other than (i) as provided in Section 6.3(c) below or (ii) in the
capacity as an employee or officer of a Buyer Party, it or he shall not, for the
Restricted Period, directly or indirectly (including by licensing or other
partial rights transfers), through an affiliated or controlled Person, on its or
his own behalf or as a partner, consultant, proprietor, principal, agent,
creditor, director, officer, employee, security holder (except by ownership of
five percent (5%) or less of the outstanding stock of any publicly held
corporation), trustee or in any other capacity, own, manage, operate, finance,
control, invest, participate or engage in, lend its or his name to, lend credit
to, render services or advice to, or devote any material endeavor or effort to,
any business that is the same as, substantially similar to, or in competition
with, the Business, in the United States, Canada or in any other country in
which the products of the Business are marketed (including via the internet),
distributed or sold. For the purposes of this Section 6.1, the “Restricted
Period” shall mean:
                  (i) with respect to Seller, Millin Trust and Weiss Trust, the
period of five (5) years from and after the Closing Date; and
                  (ii) with respect to each of Millin and Weiss, the period from
and after the Closing Date until the fifth anniversary of the date of
termination of their respective employment with the Buyer Parties, provided that
if such termination arises because (A) the Buyer Parties elect not to renew the
Employment Agreement of Millin or Weiss upon the expiry of its term and such
person is otherwise willing and able to renew his Employment Agreement, (B) the
Buyer Parties terminate the employment of Millin or Weiss under their respective
Employment Agreement other than for Cause (as such term is defined therein) or
(C) Millin or Weiss terminates his employment under his Employment Agreement for
Good Reason (as such term is defined therein), such period shall expire on the
second anniversary of the date of termination of the employment of such person.
               (b) Enforceability. The terms of this Section 6.1 are a material
inducement to the Buyer Parties to enter into this Agreement and to consummate
the transactions contemplated hereunder. The Parties acknowledge and agree that
the restrictive covenants contained herein are reasonable under the
circumstances and further agree that the covenants contained in this Section 6.1
should be interpreted in such a manner as to be effective and valid under
applicable law. In the event any portion of this Section 6.1 shall be held to be
illegal or unenforceable, the remainder of this Section 6.1 shall remain in full
force and effect. If any of the restrictions contained in this Section 6.1 shall
for any reason be held to be excessively broad

44



--------------------------------------------------------------------------------



 



as to duration, geographical scope, activity or subject, such provision shall be
construed by limiting or reducing it so as to be enforceable to the maximum
extent compatible with applicable law.
               (c) Weiss Accountancy Corporation. Notwithstanding the provisions
of Section 6.1(a) above:
                    (i) Weiss, in his capacity as a Certified Public Accountant,
may provide solely accounting, tax and consulting services to, but only to,
Persons, who are not in competition with the Business, and the provision of such
services shall not be deemed a violation of Section 6.1(a) above; and
                    (ii) for as long as Weiss is an officer or director of Buyer
or Parent, Weiss shall use his commercially reasonable efforts to ensure that
Weiss Accountancy Corporation (or any successor thereto in which Weiss, directly
or indirectly, owns at least twenty percent (20%) of the equity or membership
interests) does not provide any services to any Person who is in competition
with the Business, provided, that tax services that both (A) are provided by
Weiss Accountancy Corporation only with respect to fiscal years ending on or
prior to December 31, 2005 and (B) are not provided, directly or indirectly, by
Weiss, shall not be deemed a violation of Section 6.1(a) above or this
Section 6.1(c)(ii).
     6.2 Employee Matters.
               (a) Buyer shall offer at-will employment to all employees
currently employed by Seller listed on Schedule 6.2 attached hereto. Seller will
use commercially reasonable efforts to assist Buyer in the hiring of such
employees. Upon execution of this Agreement, Seller shall notify each employee
listed on Schedule 6.2 in writing that, by reason of the sale of the Business,
their employment with Seller is terminated as of the Closing Date and that Buyer
is offering such employees employment. Any such employees actually employed by
Buyer or its Affiliates immediately following the Closing are referred to in
this Agreement as “Rehired Employees.” To the extent that service is relevant
for purposes of eligibility and vesting (and, in order to calculate the amount
of any vacation, sick days, severance, layoff and similar benefits, but not for
purposes of pension benefit accruals) under any retirement plan, employee
benefit plan, program or arrangement established or maintained by Buyer or any
of its Affiliates for the benefit of the Buyer’s employees, such plan, program
or arrangement, shall, to the extent permitted by the terms and conditions
thereof, credit such Rehired Employees for service earned on and prior to the
Closing Date with Seller, in addition to service earned with Buyer or any of
Buyer’s Affiliates after the Closing Date. In addition to the foregoing, as of
the Closing Date, the Buyer Parties shall provide each Rehired Employee, at the
time of hiring, with initial compensation (but excluding benefits and any
incentive or equity-based compensation) at least as favorable as the
compensation (but excluding benefits and any incentive or equity-based
compensation) provided to such employees by Seller as of the date of this
Agreement. Seller shall issue to each terminated employee (including, without
limitation, all Rehired Employees) a final paycheck on the Closing Date,
containing their salary through the Closing, all accrued, unused vacation or
other paid time off, and any other wages, overtime, severance pay, bonuses,
other incentive compensation, commissions, expense reimbursement, or any
compensation that was earned, accrued, or payable prior to or as a result of the
Closing.

45



--------------------------------------------------------------------------------



 



               (b) Notwithstanding anything to the contrary contained herein,
Seller shall be solely responsible for all of the Employee Plans and all
obligations and liabilities thereunder. Buyer shall not assume any of the
Employee Plans or any obligation or liability thereunder. The Seller Parties and
their respective Affiliates (other than any Buyer Party) shall hold the Buyer
Parties, its Affiliates and their assigns harmless from and against any and all
obligations to employees relating to their employment in connection with the
operation of the Business prior to the Closing. The Seller Parties shall take
all necessary and appropriate action, if any, to comply on or prior to the
Closing Date with any state and federal laws regarding termination of the
employees.
               (c) Nothing contained in this Agreement shall confer upon any
Rehired Employee any right with respect to continuance of employment by Buyer,
nor shall anything herein interfere with the right of Buyer to terminate the
employment of any of the Rehired Employees at any time, with or without cause,
or restrict Buyer in the exercise of its independent business judgment in
modifying any of the terms and conditions of the employment of the Rehired
Employees.
               (d) No provision of this Agreement shall create any third party
beneficiary rights in any Rehired Employee, any beneficiary or dependents
thereof, or any collective bargaining representative thereof, with respect to
the compensation, terms and conditions of employment and benefits that may be
provided to any Rehired Employee by Buyer or under any benefit plan which Buyer
may maintain.
     6.3 Piggyback Registrations.
               (a) Parent shall notify Seller at least thirty (30) days prior to
filing any registration statement under the Securities Act for purposes of
effecting a public offering of securities of Parent (including, but not limited
to, a registration statement relating to a secondary offering of securities of
Parent, but excluding registration statements relating to any employee benefit
plan or a corporate reorganization or a merger, acquisition or similar
transaction) and will afford Seller an opportunity to include in such
registration statement all or any part of the Shares (up to a maximum percentage
of the offering equal to the percentage of total outstanding Parent Common Stock
held by Seller at that time). If Seller desires to include in any such
registration statement all or any part of the Shares, Seller shall, within
twenty (20) days after receipt of the above-described notice from Parent, notify
Parent in writing, and in such notice shall inform Parent of the number of
Shares Seller wishes to include in such registration statement; provided that
the proceeds of any Shares sold as part of such registration statement prior to
the date of termination of the Pledge Agreement shall be paid into the Indemnity
Escrow Account. If Seller decides not to include all of its Shares in any
registration statement thereafter filed by Parent, Seller shall nevertheless
continue to have the right to include any of the Shares in any subsequent
registration statement or registration statements as may be filed by Parent with
respect to offerings of its securities, all upon the terms and conditions set
forth herein.
               (b) If a registration statement for which Parent gives notice
under this Section 6.3 is for an underwritten offering, then Parent shall so
advise Seller. In such event, the right of Seller to include the Shares in a
registration pursuant to this Section 6.3 shall be conditioned upon Seller’s
participation in such underwriting and the inclusion of Seller’s Shares

46



--------------------------------------------------------------------------------



 



in the underwriting to the extent provided herein. If Seller proposes to
distribute its Shares through such underwriting, it shall enter into an
underwriting agreement in customary form with the managing underwriter or
underwriter(s) selected for such underwriting. Notwithstanding any other
provision of this Agreement, if the managing underwriter(s) determine(s) in good
faith that marketing factors require a limitation of the number of shares to be
underwritten, then the managing underwriter(s) may exclude shares (including the
Shares) from the registration and the underwriting, and the number of shares
that may be included in the registration and the underwriting shall be
allocated, first, to Parent, and second, to Seller and to each other
participating stockholder of Parent on a pro rata basis. If Seller disapproves
of the terms of any such underwriting, Seller may elect to withdraw therefrom by
written notice to Parent and the underwriter, delivered at least ten
(10) Business Days prior to the effective date of the registration statement.
Any Shares excluded or withdrawn from such underwriting shall be excluded and
withdrawn from the registration.
               (c) All selling expenses (other than underwriting discounts,
selling commissions and stock transfer taxes and all legal fees and expenses of
legal counsel of Seller and any other participating stockholder) incurred in
connection with a registration pursuant to this Section 6.3 shall be borne by
Parent. If Seller participates in a registration pursuant to this Section 6.3,
Seller shall bear its proportionate share (based on the total number of shares
sold in such registration other than for the account of Parent) of all
underwriting discounts, selling commissions and stock transfer taxes incurred in
connection with a registration pursuant to this Section 6.3. Seller shall
furnish Parent, in writing, all information that Parent may request or as may be
required by the SEC or applicable law concerning the plan and method of
distribution by Seller.
     6.4 Board Appointments. Parent shall use reasonable efforts to cause each
of Millin and Weiss to be nominated for election by the stockholders of Parent
to the board of directors of Parent at each annual stockholders’ meeting during
the term of their respective Employment Agreement.
     6.5 Consents. If the consent of any Person required for the assignment of
any Assumed Contract, Lease, Permit or any claim or right or any benefit arising
thereunder or resulting therefrom that is being assigned to Buyer hereunder is
not obtained prior to the Closing, or if an attempted assignment thereof would
be ineffective or would affect the rights thereunder so that Buyer would not
receive all such rights, the Seller Parties will cooperate with the Buyer
Parties, in all reasonable respects, to provide to Buyer the benefits under any
such Assumed Contract, Lease, Permit or any claim or right, including without
limitation enforcement for the benefit of Buyer of any and all rights of the
Seller Parties against a third party thereto arising out of the Default or
cancellation by such third party or otherwise.
     6.6 Reporting Company Status. For a period until the earlier of (a) the
third anniversary of the Closing Date and (b) a Change in Control of Parent,
Parent shall file with the SEC all reports required to be filed pursuant to the
Exchange Act and refrain from terminating its status as an issuer required by
the Exchange Act to file reports thereunder even if the Exchange Act or the
rules and regulations thereunder would permit such termination. For the purposes
of this Section 6.6, a “Change in Control” shall mean any transaction or series
of transactions, circumstance or event, pursuant to which any Person after the
Closing Date obtains the

47



--------------------------------------------------------------------------------



 



possession, directly or indirectly, of the de facto or de jure power to direct
or cause the direction of management policies of Parent, whether through the
ownership of voting securities, by contract or otherwise.
     6.7 Termination of Seller’s Defined Benefit Pension Plan
               (a) Seller is the sole employer maintaining, and the sole
contributing sponsor of, the Woodridge Labs, Inc. Defined Benefit Pension Plan
(the “Pension Plan”). Seller is the “plan administrator,” as defined in Section
414(g) of the Code, and the “administrator,” as defined in Section 3(16) of
ERISA, of the Pension Plan. Weiss and Millin are the trustees (the “Pension Plan
Trustees”) of the trust maintained in connection with the Pension Plan (the
“Pension Plan Trust”). The Pension Plan and the Pension Plan Trust are intended
to constitute a qualified defined benefit pension plan and a tax-exempt trust
under the Code and are subject to Titles I and IV of ERISA.
               (b) Seller shall: (i) terminate the Pension Plan with a
termination date of not later than December 31, 2007, (ii) amend the Pension
Plan to cease all benefit accruals thereunder as of the termination date, and
(iii) amend the Pension Plan as necessary to maintain the qualification and
tax-exemption of the Pension Plan and the Pension Plan Trust and comply with the
requirements of ERISA and other applicable law. Seller shall terminate the
Pension Plan in a standard termination under Section 4041(b) of ERISA. Seller
shall take all actions required in connection with the termination of the
Pension Plan in accordance with requirements of Section 4041 of ERISA and the
regulations thereunder and as soon as reasonably practicable after the
termination date (and in any event not later than 270 days following the
termination date). Promptly following the Closing, Seller shall provide for the
distribution of the benefits of all of the employees of Seller participating in
the Pension Plan, other than Weiss, Millin and their respective spouses. Such
distributions shall be made in accordance with the Pension Plan, ERISA and the
Code and Seller shall take such actions as are reasonably appropriate to ensure
that such distributions are completed not later than the first anniversary of
the Closing, to the extent permitted by the Pension Plan, ERISA and the Code.
               (c) Seller shall distribute on a timely basis all notices and
disclosures required in connection with the termination of the Pension Plan and
the cessation of benefit accruals under the Pension Plan. Seller shall submit on
a timely basis all filings required to be made to the Internal Revenue Service
(the “IRS”), the U.S. Department of Labor (the “DOL”) or the PBGC in connection
with the Pension Plan and the termination thereof.
               (d) Seller shall file with the IRS a request for a favorable
determination letter with respect to the qualification and tax-exemption of the
Pension Plan and the Pension Plan Trust (including the continued qualification
and tax-exemption of the Pension Plan and the Pension Plan Trust upon the
termination thereof), and Seller shall adopt such amendments to the Pension Plan
and the trust agreement with respect to the Pension Plan Trust and take such
other actions as are necessary to obtain such favorable determination letter.
               (e) Seller shall, and shall cause the Plan Trustees to,
administer the Pension Plan and the Pension Plan Trust, and the termination
thereof, in accordance with the

48



--------------------------------------------------------------------------------



 



terms of the Pension Plan and the Pension Plan Trust and the requirements of the
Code, ERISA and other applicable law.
               (f) Seller shall make all contributions required to be made to
the Pension Plan on a timely basis and in accordance with the requirements of
Section 412 of the Code and Section 302 of ERISA. Seller shall make such
contributions to the Pension Plan as are necessary in connection with the
standard termination of the Pension Plan in accordance with Section 4041 of
ERISA. Seller shall pay on a timely basis all premiums required to be paid to
the PBGC with respect to the Pension Plan.
               (g) Seller shall promptly provide Buyer with copies of all
documents, notices, disclosures, filings or other information relating to the
Pension Plan or the Pension Plan Trust, or the termination thereof, as are
reasonably requested by Buyer. Seller shall promptly provide Buyer with copies
of all notices, letters or written communications received from the IRS, the DOL
or the PBGC relating to the Pension Plan or the Pension Plan Trust or the
termination thereof.
               (h) Seller shall continue to serve as the “plan administrator,”
as defined in Section 414(g) of the Code, and the “administrator,” as defined in
Section 3(16) of ERISA, of the Pension Plan, and Weiss and Millin shall continue
to serve as the Plan Trustees, until all benefits under the Pension Plan have
been distributed in connection with the termination of the Pension Plan, all
assets of the Pension Plan Trust have been distributed in accordance with the
terms of the Pension Plan and the Pension Plan Trust, all filings relating to
the Pension Plan required by the Code, ERISA and other applicable law have been
made and Seller has received a favorable determination letter with respect to
the Pension Plan and the Pension Plan Trust from the IRS. Seller and the Plan
Trustees shall maintain all records, documents and other information relating to
the Pension Plan and the Pension Plan Trust in accordance with the Code, ERISA
and other applicable law.
               (i) Neither Parent nor Buyer shall maintain, or be a contributing
sponsor of, the Pension Plan. Neither Parent nor Buyer, nor any of their
affiliates, shall have or assume any liability or obligation under or relating
to the Pension Plan or the Pension Plan Trust or the termination thereof.
Neither Parent nor Buyer, nor any of their officers, directors, employees,
agents, attorneys or affiliates shall be fiduciaries of the Pension Plan or the
Pension Plan Trust or have any authority, responsibility or control over the
Pension Plan or the Pension Plan Trust; provided, however, that Weiss and Millin
shall remain fiduciaries of the Pension Plan solely in their capacities as
Pension Plan Trustees.
               (j) The Selling Parties shall retain, pay, perform, discharge and
satisfy any and all liabilities under or relating to the Pension Plan and the
Pension Plan Trust (and the termination thereof).
     6.8 Termination of Seller’s 401(k) Profit-Sharing Plan
               (a) Seller is the sole employer maintaining, and the sole
contributing sponsor of, the Woodridge Labs, Inc. Retirement Trust Plan (the
“401(k) Plan”). Seller is the “plan administrator,” as defined in Section 414(g)
of the Code, and the “administrator,” as

49



--------------------------------------------------------------------------------



 



defined in Section 3(16) of ERISA, of the 401(k) Plan. Weiss and Millin are the
trustees (the “401(k) Plan Trustees”) of the trust maintained in connection with
the 401(k) Plan (the “401(k) Plan Trust”). The 401(k) Plan and the 401(k) Plan
Trust are intended to constitute a qualified profit-sharing plan and a
tax-exempt trust under the Code and are subject to Title I of ERISA. The 401(k)
Plan includes a cash or deferred arrangement that is intended to be qualified
under Section 401(k) of the Code.
               (b) Not later than the Closing, Seller shall: (i) terminate the
401(k) Plan with a termination date before the Closing, (ii) amend the 401(k)
Plan to cease all deferrals of compensation and contributions thereunder as of
the termination date, and (iii) amend the 401(k) Plan as necessary to maintain
the qualification and tax-exemption of the 401(k) Plan and the 401(k) Plan Trust
and comply with the requirements of ERISA and other applicable law.
               (c) Seller shall distribute on a timely basis all notices and
disclosures required in connection with the termination of the 401(k) Plan and
the cessation of deferrals of compensation and contributions under the 401(k)
Plan. Seller shall submit on a timely basis all filings required to be made to
the IRS and the DOL in connection with the 401(k) Plan and the termination
thereof.
               (d) Seller shall file with the IRS a request for a favorable
determination letter with respect to the qualification and tax-exemption of the
401(k) Plan and the 401(k) Plan Trust (including the continued qualification and
tax-exemption of the 401(k) Plan and the 401(k) Plan Trust upon the termination
thereof), and Seller shall adopt such amendments to the 401(k) Plan and the
trust agreement with respect to the 401(k) Plan Trust and take such other
actions as are necessary to obtain such favorable determination letter.
               (e) Seller shall, and shall cause the Plan Trustees to,
administer the 401(k) Plan and the 401(k) Plan Trust, and the termination
thereof, in accordance with the terms of the 401(k) Plan and the 401(k) Plan
Trust and the requirements of the Code, ERISA and other applicable law.
               (f) Seller shall make all contributions required to be made to
the 401(k) Plan on a timely basis.
               (g) Seller shall promptly provide Buyer with copies of all
documents, notices, disclosures, filings or other information relating to the
401(k) Plan or the 401(k) Plan Trust, or the termination thereof, as are
reasonably requested by Buyer. Seller shall promptly provide Buyer with copies
of all notices, letters or written communications received from the IRS or the
DOL relating to the 401(k) Plan or the 401(k) Plan Trust or the termination
thereof.
               (h) Seller shall continue to serve as the “plan administrator,”
as defined in Section 414(g) of the Code, and the “administrator,” as defined in
Section 3(16) of ERISA, of the 401(k) Plan, and Weiss and Millin shall continue
to serve as the 401(k) Plan Trustees, until all benefits under the 401(k) Plan
have been distributed in connection with the termination of the 401(k) Plan, all
assets of the 401(k) Plan Trust have been distributed in accordance with the
terms of the 401(k) Plan and the 401(k) Plan Trust, all filings relating to the
401(k) Plan required by the Code, ERISA and other applicable law have been made
and Seller has received a

50



--------------------------------------------------------------------------------



 



favorable determination letter with respect to the 401(k) Plan and the 401(k)
Plan Trust from the IRS. Seller and the 401(k) Plan Trustees shall maintain all
records, documents and other information relating to the 401(k) Plan and the
401(k) Plan Trust in accordance with the Code, ERISA and other applicable law.
               (i) Neither Parent nor Buyer shall maintain, or be a contributing
sponsor of, the 401(k) Plan. Neither Parent nor Buyer, nor any of their
affiliates, shall have or assume any liability or obligation under or relating
to the 401(k) Plan or the 401(k) Plan Trust or the termination thereof. Neither
Parent nor Buyer, nor any of their officers, directors, employees, agents,
attorneys or affiliates shall be fiduciaries of the 401(k) Plan or the 401(k)
Plan Trust or have any authority, responsibility or control over the 401(k) Plan
or the 401(k) Plan Trust; provided, however, that Weiss and Millin shall remain
fiduciaries of the 401(k) Plan solely in their capacities as 401(k) Plan
Trustees.
               (j) The Selling Parties shall retain, pay, perform, discharge and
satisfy any and all liabilities under or relating to the 401(k) Plan and the
401(k) Plan Trust (and the termination thereof).
     6.9 Reimbursement of Attorney Costs. In the event that any Buyer Party
incurs any legal (including, without limitation, attorney) costs, expenses and
disbursements after the Closing Date with respect to counsel for Seller directly
relating to any Action constituting a Dermafreeze Liability, Seller shall
promptly, and in any event within thirty (30) days after the incurrence thereof,
reimburse such Buyer Party in full for such costs, expenses and disbursements.
ARTICLE VII.
CONDITIONS TO SELLER’S OBLIGATIONS
          The obligations of the Seller Parties to consummate the transactions
provided for hereby are subject, in the discretion of the Seller Parties, to the
satisfaction, on or prior to the Closing Date, of each of the following
conditions, any of which may be waived by the Seller Parties in writing:
     7.1 Representations, Warranties and Covenants. All representations and
warranties of the Buyer Parties contained in this Agreement shall be true and
correct (without regard to materiality qualifiers contained in such
representations and warranties) in all material respects at and as of the date
of this Agreement and at and as of the Closing Date, except as and to the extent
that the facts and conditions upon which such representations and warranties are
based are expressly required or permitted to be changed by the terms hereof, and
each of the Buyer Parties shall have performed and satisfied in all material
respects all agreements and covenants required hereby to be performed by it
prior to or on the Closing Date.
     7.2 Consents; Regulatory Compliance and Approval. All Consents shall have
been obtained. All approvals required under any Regulations to carry out the
transactions contemplated by this Agreement shall have been obtained and that
the Parties shall have complied with all Regulations applicable to the
transactions contemplated by this Agreement.

51



--------------------------------------------------------------------------------



 



     7.3 No Actions or Court Orders. There shall be no pending or threatened
Action by any Person against any Buyer Party or Seller Party or the Assets for
the purpose of enjoining or preventing the consummation of the transactions
contemplated hereby or otherwise claiming that the consummation this Agreement
is illegal or invalid. No federal, state, or local governmental authority or
instrumentality shall have issued any law or decision or taken any other action
then in effect, which restrains, enjoins or otherwise prohibits or makes illegal
the consummation of the transactions contemplated hereby; provided, however,
that the Parties hereto shall use their commercially reasonable efforts to have
any such restraint, injunction or prohibition removed or vacated. There shall
not be any Regulation or Court Order that makes the purchase and sale of the
Business or the Assets contemplated hereby illegal or otherwise prohibited.
     7.4 Assumption . Buyer shall have executed the Assignments and Assumptions
of Contracts and Leases in substantially the form attached hereto as Exhibits C
and D.
     7.5 Employment Agreements. The Buyer Parties shall have executed and
delivered an Employment Agreement with each of Millin and Weiss in substantially
the forms attached hereto as Exhibits H-1 and H-2, respectively.
     7.6 Escrow Agreement. The Buyer Parties shall have executed the Escrow
Agreement in substantially the form attached hereto as Exhibit F.
     7.7 Opinion of Counsel. Buyer shall have delivered to Seller an opinion of
Maron & Sandler and of Latham & Watkins LLP, counsel to Buyer and Parent, dated
as of the Closing Date, addressing the matters set forth on Exhibits G-1 and
G-2, respectively, attached hereto, subject to customary exceptions and
qualifications.
     7.8 Board Appointments. Seller shall have received from Parent resolutions
adopted by the board of directors of Parent effective as of, and subject to, the
Closing (a) increasing the number of members of the board of directors of Parent
from seven (7) to nine (9) and (b) approving the appointment of Millin and Weiss
to fill the vacancies on the board of directors of Parent, certified by Parent’s
corporate secretary.
     7.9 Corporate Documents. Seller shall have received from Buyer and Parent
(a) resolutions adopted by the board of directors of Buyer and Parent approving
this Agreement and the transactions contemplated hereby and (b) a copy of the
certificate of incorporation and bylaws of Buyer and Parent, certified by
Buyer’s and Parent’s corporate secretary, as applicable.
ARTICLE VIII.
CONDITIONS TO BUYER’S OBLIGATIONS
          The obligations of the Buyer Parties to consummate the transactions
provided for hereby are subject, in the discretion of the Buyer Parties, to the
satisfaction, on or prior to the Closing Date, of each of the following
conditions, any of which may be waived by the Buyer Parties in writing:
     8.1 Representations, Warranties and Covenants. All representations and
warranties of the Seller Parties contained in this Agreement shall be true and
correct (without regard to

52



--------------------------------------------------------------------------------



 



materiality qualifiers contained in such representations and warranties) in all
material respects at and as of the date of this Agreement and at and as of the
Closing Date, except as and to the extent that the facts and conditions upon
which such representations and warranties are based are expressly required or
permitted to be changed by the terms hereof, and each of the Seller Parties
shall have performed and satisfied in all material respects all agreements and
covenants required hereby to be performed by each such Party prior to or on the
Closing Date.
     8.2 Consents; Regulatory Compliance and Approval. All Consents shall have
been obtained. All approvals required under any Regulations to carry out the
transactions contemplated by this Agreement shall have been obtained and that
the Parties shall have complied with all Regulations applicable to the
transactions contemplated by this Agreement.
     8.3 No Actions or Court Orders. There shall be no pending or threatened
Action by any Person against any Buyer Party or Seller Party or the Assets for
the purpose of enjoining or preventing the consummation of the transactions
contemplated hereby or otherwise claiming that the consummation this Agreement
is illegal or invalid. No federal, state, or local governmental authority or
instrumentality shall have issued any law or decision or taken any other action
then in effect, which restrains, enjoins or otherwise prohibits or makes illegal
the consummation of the transactions contemplated hereby; provided, however,
that the Parties hereto shall use their commercially reasonable efforts to have
any such restraint, injunction or prohibition removed or vacated. There shall
not be any Regulation or Court Order that makes the purchase and sale of the
Business or the Assets contemplated hereby illegal or otherwise prohibited.
     8.4 Opinion of Counsel. Seller shall have delivered to Buyer an opinion of
Jones, Kaufman & Ackerman LLP, counsel to Seller, dated as of the Closing Date,
addressing the matters set forth on Exhibit G-3 attached hereto, subject to
customary exceptions and qualifications.
     8.5 Material Changes. Since the Balance Sheet Date, there shall not have
been any Material Adverse Effect with respect to the Business or the Assets.
     8.6 Corporate Documents. Buyer shall have received from Seller resolutions
adopted by the board of directors and shareholders of Seller approving this
Agreement and the transactions contemplated hereby, certified by Seller’s
corporate secretary.
     8.7 Due Diligence Review. Buyer and its Representatives shall have
conducted a due diligence review of Seller’s Books and Records, Audited
Financial Statements, and other records and accounts of the Business, and in the
sole discretion of Buyer, Buyer shall be satisfied as to the results of such
review and that there has been no breach of the representations and warranties
or the pre-closing covenants of Seller made pursuant to this Agreement. Such
review shall have no effect whatsoever on the Liability of Seller to Buyer under
this Agreement or otherwise for breach of any representations, warranties, or
covenants of Seller or hereunder.
     8.8 Conveyancing Documents; Release of Encumbrances. Seller shall have
executed and delivered each of documents described in Section 3.2 hereof so as
to effect the transfer and assignment to Buyer of all right, title and interest
in and to the Assets and Seller shall have filed

53



--------------------------------------------------------------------------------



 



(where necessary) and delivered to Buyer all documents necessary to release the
Assets from all Encumbrances, which documents shall be in a form reasonably
satisfactory to Buyer’s counsel.
     8.9 Permits. Buyer shall have obtained or been granted the right to use all
Permits necessary to its operation of the Business.
     8.10 Assignment. Seller shall have executed and delivered the Assignments
and Assumptions of Contracts and Leases with respect to each Contract and Lease,
and the Assignments of Patents and Trademarks, in substantially the form
attached hereto as Exhibits C, D and E.
     8.11 Employment Agreements. Millin and Weiss shall each have executed and
delivered an Employment Agreement with the Buyer Parties in substantially the
forms attached hereto as Exhibits H-1 and H-2, respectively.
     8.12 Rehired Employees. Buyer shall have entered into such other employment
agreements, arrangements or understandings concerning the employment of the
Rehired Employees as shall be satisfactory to Buyer in its sole discretion (but
otherwise consistent with the provisions of Section 6.2 above), which employment
agreements, arrangements or understandings shall be in full force and effect as
of the Closing.
     8.13 Stock Pledge. Seller shall have executed and delivered the Pledge
Agreement in substantially the form attached hereto as Exhibit I.
     8.14 Sales Rep Agreements. The Persons listed on Schedule 8.14 shall have
executed and delivered a sales representative agreement or manufacturer’s
representative agreement with Buyer in a form reasonably satisfactory to Buyer.
     8.15 Consents of Weil & Company. Buyer shall have received the consents of
Weil & Company in substantially the form attached hereto as Exhibit J.
     8.16 Fairness Opinion. The Buyer Parties shall have received a written
opinion of Cogent Valuation, financial advisor to the Buyer Parties, dated the
date hereof, to the effect that, as of the date hereof, the Purchase Price is
fair to the Buyer Parties from a financial point of view.
     8.17 Nonforeign Affidavit. Seller shall furnish Buyer an affidavit,
stating, under penalty of perjury, the transferor’s United States taxpayer
identification number and that the transferor is not a foreign person, pursuant
to Section 1445(b)(2) of the Code.

54



--------------------------------------------------------------------------------



 



ARTICLE IX.
ACTIONS BY SELLER AND BUYER
AFTER THE CLOSING
     9.1 Collection of Accounts Receivable and Letters of Credit. On the Closing
Date, the Buyer Parties will acquire hereunder, and thereafter the Buyer Parties
or their designee shall have the right and authority to collect for Buyer’s or
its designee’s account, all receivables, letters of credit and other items which
constitute a part of the Assets, and Seller shall within forty-eight (48) hours
after receipt of any payment in respect of any of the foregoing, properly
endorse, remit and deliver to Buyer any letters of credit, documents, EDI
payments, cash or checks received on account of or otherwise relating to any
such receivables, letters of credit or other items. Seller shall promptly
transfer or deliver to Buyer or its designee any cash or other property that
Seller may receive in respect of any deposit, prepaid expense, claim, contract,
license, lease, commitment, sales order, purchase order, letter of credit or
receivable of any character, or any other item, constituting a part of the
Assets.
     9.2 Books and Records; Tax Matters.
               (a) Books and Records. Each Party agrees that it will cooperate
with and make available to the other Parties, during normal business hours, all
Books and Records, Excluded Records, information and employees (without
substantial disruption of employment) retained and remaining in existence after
the Closing which are necessary or useful in connection with any Tax inquiry,
audit, investigation or dispute, any litigation or investigation or any other
matter requiring any such Books and Records, information or employees for any
reasonable business purpose. The Party requesting any such Books and Records,
information or employees shall bear all of the out-of-pocket costs and expenses
(including without limitation attorneys’ fees, but excluding reimbursement for
salaries and employee benefits) reasonably incurred in connection with providing
such Books and Records, information or employees. All information received
pursuant to this Section 9.2(a) shall be subject to the terms of Section 10.10.
               (b) Cooperation and Records Retention. The Seller Parties and the
Buyer Parties shall (i) each provide the other with such assistance as may
reasonably be requested by any of them in connection with the preparation of any
return, audit, or other examination by any taxing authority or judicial or
administrative proceedings relating to Liability for Taxes, (ii) each retain and
provide the other with any records or other information that may be relevant to
such return, audit or examination, proceeding or determination, and (iii) each
provide the other with any final determination of any such audit or examination,
proceeding, or determination that affects any amount required to be shown on any
tax return of the other for any period. Without limiting the generality of the
foregoing, the Seller Parties and the Buyer Parties shall each retain, until the
applicable statutes of limitations (including any extensions) have expired,
copies of all tax returns, supporting work schedules, and other records or
information that may be relevant to such returns for all tax periods or portions
thereof ending on or before the Closing Date and shall not destroy or otherwise
dispose of any such records without first providing the other Parties with a
reasonable opportunity to review and copy the same.

55



--------------------------------------------------------------------------------



 



               (c) Payment of Liabilities. Following the Closing Date, Seller
shall pay all of the Excluded Liabilities and the Buyer shall pay all of the
Assumed Liabilities; provided, however, this covenant shall not apply to that
portion (or all) of any Liabilities that a Party is contesting in good faith.
     9.3 Survival of Representations. All of the representations and warranties
made by each Party in this Agreement or in any attachment, Exhibit, the
Disclosure Schedule, certificate, document or list delivered by any such Party
pursuant hereto shall survive the Closing until the date eighteen (18) months
following the Closing Date (the “Expiration Date”), provided, however, that
(i) the representations and warranties set forth in Sections 4.17 and 4.5 (first
sentence only and only insofar as it relates to a third party claim constituting
an Encumbrance) shall survive the Closing until the date forty-two (42) months
following the Closing Date, (ii) the representations and warranties set forth in
Sections 4.7(c), 4.18, 4.20, 4.27, 4.29, 4.31, 4.33, 5.6 and 5.17 shall survive
until the expiration of their applicable statutes of limitations (with
extensions) and (iii) the representations and warranties contained in
Sections 4.1, 4.2, 4.3, 4.5 (first sentence only, and except as provided in
clause (i) above), 4.9, 5.1, 5.2, 5.3, 5.4, 5.5 and 5.8 shall survive
indefinitely. Each Party hereto shall be entitled to rely upon the
representations and warranties of the other Parties set forth in this Agreement,
and no investigation made by any of the Parties hereto shall in any way limit
the representations and warranties of the Parties. The termination of the
representations and warranties provided herein shall not affect the rights of a
Party in respect of any Claim, provided that all Claims shall be made in a
writing received by the other Parties prior to the expiration of the applicable
survival period provided herein.
     9.4 Indemnifications.
               (a) By Seller Parties. The Seller Parties, jointly and severally,
shall indemnify, save and hold harmless the Buyer Parties, and their respective
Affiliates and Representatives (each a “Buyer Indemnified Party”), from and
against any and all costs, losses, Taxes, Liabilities, obligations, damages,
lawsuits, deficiencies, claims, demands, and expenses (whether or not arising
out of third-party claims), including without limitation interest, penalties,
costs of mitigation, losses in connection with any Environmental Law (including
without limitation any clean-up or remedial action), losses resulting from any
shutdown or curtailment of operations, damages to the environment, costs and
expenses incurred in connection with the exercise of the Buyer Parties’ rights
under the Pledge Agreement, attorneys’ fees and all amounts paid in
investigation, defense or settlement of any of the foregoing, but excluding in
all events lost profits, lost opportunities, diminution in value, consequential,
punitive, treble or other special damages regardless of the legal theory
(herein, “Damages”), incurred in connection with, arising out of, resulting from
or incident to (i) any breach or inaccuracy of any representation or warranty
made by any of the Seller Parties in or pursuant to this Agreement or the Pledge
Agreement; (ii) any breach of any covenant or agreement made by any of the
Seller Parties in or pursuant to this Agreement or the Pledge Agreement;
(iii) any Excluded Liability (including, without limitation, any Damages
relating to a Dermafreeze Liability); or (iv) any Liability imposed upon Buyer
by reason of a Buyer Party’s status as transferee of the Business or Assets
(including, without limitation, any Damages relating to a Dermafreeze
Liability).
          The term “Damages” as used in this Section 9.4 is not limited to
matters asserted by third parties against a Seller Indemnified Party or a Buyer
Indemnified Party, but includes

56



--------------------------------------------------------------------------------



 



Damages incurred or sustained by a Seller Indemnified Party or a Buyer
Indemnified Party in the absence of third party claims. Payments by a Buyer
Indemnified Party of amounts for which such Buyer Indemnified Party is
indemnified hereunder, and payments by a Seller Indemnified Party of amounts for
which such Seller Indemnified Party is indemnified, shall not be a condition
precedent to recovery. The Seller Parties’ obligation to indemnify the Buyer
Indemnified Parties, and the Buyer Parties’ obligation to indemnify the Seller
Indemnified Parties, shall not limit any other rights, including without
limitation rights of contribution which any Party may have under statute or
common law.
               (b) By Buyer Parties. The Buyer Parties, jointly and severally,
shall indemnify and save and hold harmless the Seller Parties, and their
respective Affiliates (other than a Buyer Party) and Representatives (each a
“Seller Indemnified Party”), from and against any and all Damages incurred in
connection with, arising out of, resulting from or incident to (i) any breach or
inaccuracy of any representation or warranty made by any of the Buyer Parties in
or pursuant to this Agreement or the Pledge Agreement; (ii) any breach of any
covenant or agreement made by any of the Buyer Parties in or pursuant to this
Agreement or the Pledge Agreement; (iii) from and after the Closing, any Assumed
Liability; or (iv) in the event of a registration of any of the Shares under the
Securities Act pursuant to this Agreement, any untrue statement or alleged
untrue statement of any material fact contained in any registration statement
under which such Shares were registered under the Securities Act pursuant to
this Agreement, any preliminary prospectus or final prospectus contained
therein, or any amendment or supplement thereof, or the omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading; provided, however, that
the Buyer Parties will not be liable in any such case under this sub-part
(iv) if and to the extent that (A) such untrue statement or alleged untrue
statement or omission or alleged omission was based upon information furnished
by or on behalf of the Seller Parties in writing specifically for use in any
such document or (B) such untrue statement or alleged untrue statement or
omission or alleged omission was made in any preliminary prospectus and the
final prospectus corrected such untrue statement or alleged untrue statement or
omission or alleged omission or (C) such untrue statement or alleged untrue
statement or omission or alleged omission was corrected in an amendment or
supplement to the prospectus that was furnished to Seller prior to the sale of
Shares to the Person who is asserting the claim.
               (c) Cooperation. The indemnified party shall cooperate in all
reasonable respects with the indemnifying party and such attorneys in the
investigation, trial and defense of such lawsuit or action and any appeal
arising therefrom; provided, however, that the indemnified party may, at its own
cost, participate in the investigation, trial and defense of such lawsuit or
action and any appeal arising therefrom. The Parties shall cooperate with each
other in any notifications to insurers.
               (d) Defense of Claims. If a claim for Damages (a “Claim”) is to
be made by a Person entitled to indemnification hereunder against the
indemnifying party, the Person claiming such indemnification shall give written
notice (a “Claim Notice”) to the indemnifying party promptly after the Person
entitled to indemnification becomes aware of any fact, condition or event which
may give rise to Damages for which indemnification may be sought under this
Section 9.4. If any lawsuit or enforcement action is filed against any Person
entitled to the benefit of indemnity hereunder, written notice thereof shall be
given promptly to

57



--------------------------------------------------------------------------------



 



the indemnifying party (and in any event within fifteen (15) calendar days after
the service of the citation or summons). The failure of any indemnified party to
give timely notice hereunder shall not affect rights to indemnification
hereunder, except to the extent that the indemnifying party demonstrates actual
prejudice or damage caused by such failure. After such notice, if the
indemnifying party shall acknowledge in writing to the indemnified party that
the indemnifying party shall be obligated under the terms of its indemnity
hereunder in connection with such lawsuit or action, then the indemnifying party
shall be entitled, if it so elects at its own cost, risk and expense, (i) to
take control of the defense and investigation of such lawsuit or action where
such lawsuit or action involves only money damages and does not seek injunctive
or other equitable relief, (ii) to employ and engage attorneys of its own choice
to handle and defend the same, and (iii) to compromise or settle such claim,
which compromise or settlement shall be made only with the written consent of
the indemnified party, such consent not to be unreasonably withheld.
Notwithstanding the foregoing, the indemnified party shall have the right to
employ separate counsel at the indemnifying party’s expense and to control its
own defense of such lawsuit or action to the extent that there are reasonable
legal defenses available to such indemnified party or to other indemnified
parties that are of a material benefit to such indemnified party and are
different from or additional to those available to the indemnifying party;
provided, however, that the indemnifying party shall not be required to pay for
more than one such additional counsel for all indemnified parties in connection
with any Claim. If the indemnifying party fails to assume the defense of such
claim within thirty (30) calendar days after receipt of the Claim Notice, the
indemnified party against which such claim has been asserted will (upon
delivering notice to such effect to the indemnifying party) have the right to
undertake, at the indemnifying party’s cost and expense, the defense, compromise
or settlement of such claim on behalf of and for the account and risk of the
indemnifying party; provided, however, that such Claim shall not be compromised
or settled without the written consent of the indemnifying party, which consent
shall not be unreasonably withheld. In the event the indemnified party assumes
the defense of the claim, the indemnified party will keep the indemnifying party
reasonably informed of the progress of any such defense, compromise or
settlement. The indemnifying party shall be liable for any settlement of any
action effected pursuant to and in accordance with this Section 9.4 and for any
final judgment (subject to any right of appeal), and the indemnifying party
agrees to indemnify and hold harmless an indemnified party from and against any
Damages by reason of such settlement or judgment. If the indemnified party
refuses its consent under clause (iii) above of this Section 9.4(d) to a bona
fide offer of settlement which the indemnifying party wishes to accept, where
the terms and conditions of such settlement (x) include a release in form and
substance reasonably satisfactory to the indemnified party from all liability in
respect of such Claim and (y) do not, in the reasonable judgment of the
indemnified party, impose any burden, restraint, cost, liability, duty or other
obligation on or otherwise adversely affect or have the potential to adversely
affect the indemnified party, the indemnified party may continue to pursue such
matter, free of any participation by the indemnifying party, at the sole expense
of the indemnified party. In such event, the obligation of the indemnifying
party to the indemnified party shall be equal to the lesser of (A) the amount of
the offer of settlement which the indemnified party refused to accept plus the
costs and expenses of the indemnified party prior to the date the indemnifying
party notified the indemnified party of the offer of settlement, and (B) the
actual out-of-pocket amount the indemnified party is obligated to pay as a
result of the indemnified party’s continuing to pursue such matter. The
indemnifying party shall be entitled to recover from the indemnified

58



--------------------------------------------------------------------------------



 



party any additional expenses incurred by the indemnifying party as a result of
the decision of the indemnified party to pursue such matter.
               (e) Buyer Parties’ Right of Offset. Anything in this Agreement to
the contrary notwithstanding, but subject to Section 9.6, in the event that any
Seller Party is obligated to indemnify any Buyer Indemnified Party pursuant to
any provision of this Section 9.4, the Buyer Parties may, in addition to any
other right or remedy, receive, withhold, purchase or repurchase, sell or
foreclose on, as applicable, the following, and set off such amounts or property
so received or withheld by the Buyer Parties against such indemnification
obligation, in the following order of priority:
          FIRST, the entire amount (including the Earn-Out Amount, to the extent
then accrued and paid to the Escrow Agent, but not including any interest or
other earnings on funds held in the Indemnity Escrow Account) in the Indemnity
Escrow Account; and
          SECOND, the Shares, pursuant to the Pledge Agreement, and/or any other
amounts otherwise due Seller from a Buyer Party, provided that the Buyer
Indemnified Parties shall have the right, but not the obligation, to require
Seller to indemnify any Buyer Indemnified Party, in whole or in part, in cash
prior to exercising any rights with respect to any or all of the Shares.
               (f) Limitations.
                    (i) Neither the Buyer Parties nor the Seller Parties shall
be liable to the other under this Section 9.4 for any Damages until either any
individual amount otherwise due the indemnified party exceeds $17,500 (Seventeen
Thousand Five Hundred Dollars) or the aggregate amount otherwise due to the
indemnified party exceeds an accumulated total of $150,000 (One Hundred Fifty
Thousand Dollars), in which case the indemnifying party shall, subject to
Section 9.4(f)(ii), be liable for all Damages in excess of $75,000 (Seventy-Five
Thousand Dollars); provided, however, that these limitations shall not apply
with respect to Damages arising out of a breach of representation or warranty
contained in Sections 4.1, 4.2, 4.3, 4.5 (first sentence), 4.9, 4.18, 4.20,
4.27, 4.29, 4.31, 4.33 and 5.6, for which the indemnifying party shall, subject
to Section 9.4(f)(ii), be liable for all Damages, and shall apply only to the
extent the indemnified party is entitled to indemnification exclusively under
Section 9.4(a)(i) or Section 9.4(b)(i).
                    (ii) Subject to Section 9.4(f)(iii) but notwithstanding
anything else to the contrary set forth in this Agreement (A) the Seller Parties
shall not be liable hereunder to the Buyer Indemnified Parties for Damages to
the extent that the amount of Damages paid to the Buyer Indemnified Parties
shall exceed $20,000,000 (Twenty Million Dollars) (the “Seller Indemnity Cap”);
provided that the amount of the Seller Indemnity Cap shall be reduced on the
first anniversary of the Closing Date to $12,500,000 (Twelve Million Five
Hundred Thousand Dollars) plus the aggregate amount claimed under any and all
Claim Notices, if any, delivered by the Buyer Indemnified Parties prior to the
first anniversary of the Closing Date, provided that the Seller Indemnity Cap
shall not exceed $20,000,000 (Twenty Million Dollars); and provided further,
that the foregoing limitation shall not apply to Damages in connection with any
indemnification relating to any representations and warranties of Seller Parties
in this Agreements pertaining to title to assets, authority to consummate the
transactions contemplated

59



--------------------------------------------------------------------------------



 



hereby, Tax matters, ERISA matters or environmental matters or to any Excluded
Liability; provided further, however, that in no event shall the Seller Parties
be liable hereunder to the Buyer Indemnified Parties for Damages in an aggregate
amount in excess of the Purchase Price; and (B) the Buyer Parties shall not be
liable hereunder to the Seller Indemnified Parties for Damages to the extent
that the amount of Damages paid to the Seller Indemnified Parties shall exceed a
cash amount of $6,000,000 (Six Million Dollars) (the “Buyer Indemnity Cap”);
provided that the amount of the Buyer Indemnity Cap shall be reduced on the
first anniversary of the Closing Date to $4,000,000 (Four Million Dollars) plus
the aggregate amount claimed under any and all Claim Notices, if any, delivered
by the Seller Indemnified Parties prior to the first anniversary of the Closing
Date, provided that the Buyer Indemnity Cap shall not exceed $6,000,000 (Six
Million Dollars).
                    (iii) Notwithstanding anything to the contrary in this
Agreement, nothing set forth in this Agreement shall limit the rights, remedies
or claims of any party (or the liability of any party) for fraud or willful
breach of any covenants, agreements or undertakings under Section 6.1.
               (g) Miscellaneous Indemnity Provisions.
                    (i) The indemnifying parties’ indemnities herein are
intended solely for the benefit of the indemnified parties, and are in no way
intended to, nor shall they, constitute an agreement for the benefit of, or be
enforceable by, any other Person.
                    (ii) Any payment by the Seller Parties of any Damages of the
Buyer Indemnified Parties shall be deemed to be a reduction in the Purchase
Price.
                    (iii) In determining the amount of any Damages payable by an
indemnifying party pursuant to this Article IX, such amount shall be reduced by
the amount of any refund received by the indemnified parties of Taxes paid by
them, to the extent such refund relates solely to the Damages or to the payments
made pursuant to such Damages. In the event an indemnifying party has paid for
any Damages which is later subject to reduction due to the receipt of a Tax
refund relating solely to the Damages, the indemnified parties shall promptly
pay the amount of such Tax refund to indemnifying party at the time actually
received by the relevant indemnifying party.
                    (iv) With respect to any indemnification obligation of the
Seller Parties pursuant to any Damages related to the failure to collect
accounts receivable of Seller which constituted a breach of Section 4.22 above,
Buyer shall deliver and assign, on the date any such Damages are satisfied by a
related payment of Damages to a member of the Buyer Indemnified Parties, without
any further payment or consideration, such uncollected accounts receivable of
Seller to which the Damages relates.
                    (v) For purposes of determining the amount of any Damages
under Section 9.4(a) above, such amount shall be reduced by the amount of any
insurance proceeds actually received by the indemnified party in respect of the
Damages (net of any deductible amounts or associated incremental premiums that
the indemnified party reasonably expects to incur as a result of the claim). In
the event the indemnifying party has paid for any

60



--------------------------------------------------------------------------------



 



Damages which later the indemnified party receives any insurance proceeds with
respect thereto, the indemnified party shall promptly pay the amount of such
insurance proceeds to the indemnifying party at the time actually received by
the indemnified party (net of any deductible amounts or associated incremental
premiums that the indemnified party reasonably expects to incur as a result of
the claim) up to the amount of the Damages for which the indemnifying party has
paid.
                    (vi) Prior to any indemnification by the Seller Parties for
any Damages related to the provisions of Section 4.22 above or otherwise in
respect of the accounts receivable of Seller, Buyer shall (i) apply all
collections for accounts receivable against the accounts receivable of a
particular payor existing on the Closing Date on a first-billed, first-paid
basis so that such collections are first applied against the earliest-date
receivable of the applicable payor; provided, however, that if the payor
designated a specific invoice or invoices to be paid or if Buyer otherwise
reasonably determines that the payor intended a different application of the
payment where the payment amount matches a specific outstanding invoice, then
the payment shall be applied to the specific invoice or invoices so designated
or intended; and (ii) use reasonable efforts to collect its accounts receivable,
including the sending of demand letters and other similar practices (Seller,
upon request, shall be entitled to a written description of all steps taken to
collect an account receivable).
     9.5 Indemnification Holdback Amount as Initial Source of Payment. The
Parties agree and acknowledge that the Indemnification Holdback Amount shall not
be the Buyer Indemnified Parties’ exclusive method of receiving indemnification
from the Seller Parties pursuant to this Article IX, but that no amount shall be
payable by the Seller Parties to any Buyer Indemnified Party respecting
indemnification from the Seller Parties until there are no further funds
remaining in the Indemnity Escrow Account following disbursements therefrom in
accordance with Section 9.6 below.
     9.6 Release and Payment of Indemnification Holdback Amount and the Shares.
Escrow Agent shall hold and pay the Indemnification Holdback Amount and the
Earn-Out Amount (to the extent paid into the Indemnity Escrow Account) pursuant
to the Escrow Agreement, Article IX and this Section 9.6. The Indemnification
Holdback Amount and the Earn-Out Amount shall be used to satisfy indemnification
claims by a Buyer Indemnified Party pursuant to any Claim Notice delivered by a
Buyer Indemnified Party on or prior to the Expiration Date that are finally
determined by (i) mutual written agreement of Parent and Seller or (ii) a final
order of a court of competent jurisdiction or an Arbiter, and shall be disbursed
in accordance with the procedures set forth in the Escrow Agreement, prior to
recourse against the Seller Parties directly or to the Shares pursuant to the
Pledge Agreement.
               (a) If no Buyer Indemnified Party has delivered a Claim Notice to
any Seller Party on or before the Expiration Date or no Claim Notice has been
delivered by a Buyer Indemnified Party that is pending or unresolved, (i) all of
the funds contained in the Indemnity Escrow Account shall be paid promptly to
Seller, (ii) the security interest granted under the Pledge Agreement shall
terminate and (iii) Parent shall deliver the stock certificate(s) for the Shares
(less any Shares with respect to which the Buyer Parties have exercised their
rights under the Pledge Agreement) to Seller.

61



--------------------------------------------------------------------------------



 



               (b) From time to time prior to the Expiration Date, within one
(1) Business Day of the final resolution of any particular indemnity claim by a
Buyer Indemnified Party, either by (i) mutual written agreement of Parent and
Seller or (ii) a final order of a court of competent jurisdiction or an Arbiter,
Parent and Seller shall give joint written instructions to the Escrow Agent to
pay to Buyer or Parent, as applicable, an amount equal to the Damages in respect
of such claim to which such Buyer Indemnified Parties shall have been determined
to be entitled. If the amount of Damages exceeds the funds contained in the
Indemnity Escrow Account, the Buyer Parties shall be entitled to have recourse
against the Seller Parties or to the Shares pursuant to the Pledge Agreement to
recover the balance of such Damages. The foregoing shall not be deemed to be or
construed as a waiver or election of remedies by the Buyer Parties.
               (c) If, as of the Expiration Date, a Buyer Indemnified Party has
delivered a Claim Notice that is pending or unresolved, Parent and Seller shall
give joint written instructions to the Escrow Agent to (i) retain an amount
equal to the lesser of (A) the balance, if any, of the funds in the Indemnity
Escrow Account and (B) the amounts asserted in writing by Parent to be claimed
to be owing to the Buyer Indemnified Parties under this Article IX and (ii) pay
to Seller the funds in the Indemnity Escrow Account, if any, in excess of the
amounts so asserted in writing. If the amounts asserted in writing by Parent to
be claimed to be owing to the Buyer Indemnified Parties under this Article IX
exceed the balance, if any, of the funds in the Indemnity Escrow Account (such
shortfall, the “Indemnity Shortfall”), the Buyer Parties shall be entitled to
continue to hold Shares with a current fair market value (as determined by the
board of directors of Parent) equal to the Indemnity Shortfall (rounded up to
the nearest whole share) pursuant to the Pledge Agreement, and shall deliver to
Seller one or more stock certificate(s) representing the remainder of the Shares
(the “Released Shares”), and the security interest granted under the Pledge
Agreement shall terminate with respect to the Released Shares.
               (d) Within one (1) Business Day after the final resolution of a
particular indemnity Claim brought prior to and pending or unresolved as of the
Expiration Date by (x) mutual written agreement of Parent and Seller or (y) a
final order of a court of competent jurisdiction or an Arbiter, Parent and
Seller shall give joint written instructions to the Escrow Agent to (i) pay to
Parent or Buyer, as applicable, an amount equal to the Damages in respect of a
Claim to which the Buyer Indemnified Parties shall have been determined to be
entitled and (ii) pay to Seller the amount, if any, by which the remaining
balance in the Indemnity Escrow Account exceeds the amounts asserted in writing
by Parent to be claimed to be owing to the Buyer Indemnified Parties under this
Article IX in respect of all Claims that remain unresolved. If the amount of the
Damages in respect of a Claim to which the Buyer Indemnified Parties shall have
been determined to be entitled exceeds the balance, if any, of the funds in the
Indemnity Escrow Account, the Buyer Parties shall be entitled to have recourse
against the Seller Parties or to the Shares pursuant to the Pledge Agreement to
recover the balance of such Damages. The foregoing shall not be deemed to be or
construed as a waiver or election of remedies by the Buyer Parties.
               (e) Upon the date of final resolution of all Claims brought and
pending or unresolved as of the Expiration Date by (A) mutual written agreement
of Parent and Seller or (B) a final order of a court of competent jurisdiction
or an Arbiter (such date, the “Indemnification Escrow Release Date”), Parent and
Seller shall give joint written instruction to the Escrow Agent to (i) pay to
Parent or Buyer, as applicable, to the Damages in

62



--------------------------------------------------------------------------------



 



respect of such claims to which the Buyer Indemnified Parties shall have been
determined to be entitled and (ii) pay to Seller the remaining balance, if any,
of the funds in the Indemnity Escrow Account. If the amount of the Damages in
respect of a Claim to which the Buyer Indemnified Parties shall have been
determined to be entitled exceeds the balance, if any, of the funds in the
Indemnity Escrow Account, the Buyer Parties shall be entitled to have recourse
against the Seller Parties or to the Shares pursuant to the Pledge Agreement to
recover the balance of such Damages. The foregoing shall not be deemed to be or
construed as a waiver or election of remedies by the Buyer Parties. Upon payment
and satisfaction in full of the Damages in respect of all Claims pursuant to all
Claim Notices delivered by any Buyer Indemnified Party on or prior to the
Expiration Date to which the Buyer Indemnified Parties shall have been
determined to be entitled pursuant to this Section 9.6(e), Parent shall deliver
to Seller one or more stock certificate(s) representing the remainder of the
Shares, if any, held by Parent and the Pledge Agreement shall terminate.
     9.7 Bulk Sales. It may not be practicable to comply or attempt to comply
with the procedures of the “Bulk Sales Act” or similar law of any or all of the
states in which the Assets are situated or of any other state which may be
asserted to be applicable to the transactions contemplated hereby. Accordingly,
to induce Buyer to waive any requirements for compliance with any or all of such
laws, Seller hereby agrees that the indemnity provisions of Section 9.4 hereof
shall apply to any Damages of Buyer or any institution providing financing to
Buyer arising out of or resulting from the failure of Seller or Buyer to comply
with any such laws.
     9.8 Taxes. Subject to Section 2.7, Seller shall pay, or cause to be paid,
when due all Taxes for which Seller is or may be liable or that are or may
become payable with respect to all taxable periods ending on or prior to the
Closing Date.
     9.9 Insurance. Seller shall continue to maintain, at its sole cost and
expense, employment practices liability insurance providing substantially the
same coverage as in effect on the date hereof and Seller shall cause the Buyer
Parties to be named as additional insureds on such policy for a one (1) period
commencing on the current expiration date of such policy. Seller shall deliver
to the Buyer Parties certificates of insurance or binders reasonably
satisfactory to the Buyer Parties, issued by one or more insurance carriers
reasonably satisfactory to the Buyer Parties, evidencing fully paid and
non-cancelable employment practices liability coverage with respect to claims
arising out of events or occurrences on or prior to the Closing Date (whether or
not reported) in amounts not less than the amounts maintained by Seller on the
date of this Agreement.
     9.10 No Solicitation of Rehired Employees. None of the Seller Parties nor
any of their respective Affiliates shall, other than in their capacity as an
officer or employee of a Buyer Party, for a period of two (2) years from and
after the Closing Date or, with respect to Millin and Weiss, until the second
anniversary of the date of termination of their employment with the Buyer
Parties if later in time, directly or indirectly (i) hire or offer employment to
or seek to hire any Rehired Employee or any other employee of any Buyer Party or
any successor or Affiliate thereof which is engaged in the Business, unless such
Buyer Party first terminates the employment of such employee or gives its
written consent to such employment or offer of employment or (ii) solicit or
encourage any such Rehired Employee to leave the employ of his or her employer.
Notwithstanding the foregoing, the Seller Parties and their respective
Affiliates

63



--------------------------------------------------------------------------------



 



shall not be prohibited from hiring any person that is hired in response to any
general solicitation seeking employees made on a local, regional or national
basis, provided the Seller Parties and their respective Affiliates are otherwise
in compliance with this Section 9.10.
     9.11 Seller’s Change of Name. Within five (5) days after the Closing Date,
the Seller Parties shall file an amendment to Seller’s Articles of Incorporation
and shall amend all other future corporate documents to eliminate therefrom the
word “Woodridge Labs” or any other name or mark that has such a near resemblance
thereto as may be likely to cause confusion or mistake to the public, or to
otherwise deceive the public, and from and after the Closing Date, Seller and
all of its Affiliates shall cease all use of that name.
ARTICLE X.
MISCELLANEOUS
     10.1 Assignment. Neither this Agreement nor any of the rights or
obligations hereunder may be assigned by any Party without the prior written
consent of the other Parties; except that any Buyer Party may, without such
consent, assign all such rights to any lender as collateral security and assign
all such rights and obligations to a wholly owned Subsidiary (or a partnership
controlled by a Buyer Party) or Subsidiaries of a Buyer Party or a party
controlling a Buyer Party or to a successor in interest to such Buyer Party
which shall assume all obligations and Liabilities of such Buyer Party under
this Agreement (provided, however, regardless of any such assignment, Parent
shall retain the obligation to issue the Shares). Subject to the foregoing, this
Agreement shall be binding upon and inure to the benefit of the Parties hereto
and their respective successors and permitted assigns and, except as
specifically provided in Section 9.4 (solely with respect to parties
indemnified), no other Person shall have any right, benefit or obligation under
this Agreement as a third party beneficiary or otherwise.
     10.2 Notices. All notices, requests, demands and other communications which
are required or may be given under this Agreement shall be in writing and shall
be deemed to have been duly given when received if personally delivered; when
transmitted if transmitted by telecopy, electronic or digital transmission
method; the day after it is sent, if sent for next day delivery to a domestic
address by recognized overnight delivery service (e.g., Federal Express); and
upon receipt, if sent by certified or registered mail, return receipt requested.
In each case notice shall be sent to:
If to a Seller Party, addressed to:
c/o Weiss Accountancy Corporation
16217 Kittridge Street
Van Nuys, CA 91406
Fax (818) 786-4271
Attention: Scott J. Weiss, C.P.A.

64



--------------------------------------------------------------------------------



 



With a copy to:
Jones, Kaufman & Ackerman LLP
10960 Wilshire Boulevard, Suite 1225
Los Angeles, CA 90024
Fax (310) 477-8768
Attention: Donald H. Jones, Esq.
If to a Buyer Party, addressed to:
Nextera Enterprises, Inc.
One Exeter Plaza
699 Boylston Street
Boston, MA 02116
Fax: (617) 262-7105
Attention: Mr. Michael Muldowney
With a copy to:
Maron & Sandler
1250 Fourth Street, Suite 550
Santa Monica, CA 90401
Fax: (310) 570-4901
Attention: Richard V. Sandler, Esq.
          or to such other place and with such other copies as either Party may
designate as to itself by written notice to the others.
     10.3 Choice of Law. This Agreement shall be construed, interpreted and the
rights of the Parties determined in accordance with the laws of the State of
California (without reference to applicable principles of choice of law).
     10.4 Entire Agreement; Amendments and Waivers. This Agreement and the
Employment Agreements, together with all exhibits and schedules hereto
(including the Disclosure Schedule) constitutes the entire agreement among the
Parties pertaining to the subject matter hereof and supersedes all prior
agreements, understandings, negotiations and discussions, whether oral or
written, of the Parties. This Agreement may not be amended except by an
instrument in writing signed on behalf of each of the Parties hereto. No
amendment, supplement, modification or waiver of this Agreement shall be binding
unless executed in writing by the Party to be bound thereby. No waiver of any of
the provisions of this Agreement shall be deemed or shall constitute a waiver of
any other provision hereof (whether or not similar), nor shall such waiver
constitute a continuing waiver unless otherwise expressly provided.
     10.5 Multiple Counterparts; Facsimile or Electronic Signatures . This
Agreement may be executed in one or more counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument. This Agreement may also be executed by the exchange of facsimile or
electronically transmitted signatures to identical counterparts with the same
effect as if executed on the same instrument; provided, however,

65



--------------------------------------------------------------------------------



 



originally signed counterparts shall be exchanged and delivered among the
parties within five (5) Business Days after the date of execution by the Parties
by facsimile or electronic transmission.
     10.6 Expenses. Except as otherwise specified in this Agreement, each Party
hereto shall pay its own legal, accounting, out-of-pocket and other expenses
incident to this Agreement and to any action taken by such Party in preparation
for carrying this Agreement into effect.
     10.7 Invalidity. In the event that any one or more of the provisions
contained in this Agreement or in any other instrument referred to herein,
shall, for any reason, be held to be invalid, illegal or unenforceable in any
respect, then to the maximum extent permitted by law, such invalidity,
illegality or unenforceability shall not affect any other provision of this
Agreement or any other such instrument.
     10.8 Titles; Gender. The titles, captions or headings of the Articles and
Sections herein, and the use of a particular gender, are for convenience of
reference only and are not intended to be a part of or to affect or restrict the
meaning or interpretation of this Agreement.
     10.9 Public Statements and Press Releases. The Parties hereto covenant and
agree that, except as provided for hereinbelow, each will not from and after the
date hereof make, issue or release any public announcement, press release,
statement or acknowledgment of the existence of, or reveal publicly the terms,
conditions and status of, the transactions provided for herein, without the
prior written consent of the other Parties as to the content and time of release
of and the media in which such statement or announcement is to be made;
provided, however, that in the case of announcements, statements,
acknowledgments or revelations which a Party is required, by applicable law or
the rules or regulations of the SEC or any relevant stock exchange or market or
by order or decree of a court or regulatory body having jurisdiction over such
Party or in connection with such Party’s or its agents’ or Affiliates’
enforcement of any rights it may have at law or equity, to make, issue or
release, the making, issuing or releasing of any such announcement, statement,
acknowledgment or revelation by the Party so required to so do so shall not
constitute a breach of this Agreement if such Party shall have given, to the
extent reasonably possible, not less than two (2) calendar days prior notice to
the other Parties, and shall have attempted, to the extent reasonably possible,
to clear such announcement, statement, acknowledgment or revelation with the
other Parties. Each Party hereto agrees that it will not unreasonably withhold
or delay any such consent or clearance.
     10.10 Confidential Information
               (a) No Disclosure. The Parties acknowledge that the transaction
described herein is of a confidential nature and shall not be disclosed except
to consultants, advisors and Affiliates, or as required by applicable
Regulations of the SEC or any relevant stock exchange or market or by order or
decree of a court or regulatory body having jurisdiction over such Party or in
connection with such Party’s or its agent’s or Affiliate’s enforcement of any
rights it may have at law or equity, until such time as the Parties make a
public announcement regarding the transaction as provided in Section 10.10.
               (b) Preservation of Confidentiality. In connection with the
negotiation of this Agreement, the preparation for the consummation of the
transactions contemplated

66



--------------------------------------------------------------------------------



 



hereby, and the performance of obligations hereunder, each of the Buyer Parties
and the Seller Parties (a “receiving party”) acknowledges that it will have
access to confidential information relating to the Seller Parties or the Buyer
Parties, respectively (a “disclosing party”), including without limitation
technical, manufacturing or marketing information, ideas, methods, developments,
inventions, improvements, business plans, trade secrets, scientific or
statistical data, diagrams, drawings, specifications or other proprietary
information relating thereto, together with all analyses, compilations, studies
or other documents, records or data prepared by the disclosing party or its
Representatives which contain or otherwise reflect or are generated from such
information (“Confidential Information”). The term “Confidential Information”
does not include information received by a receiving party in connection with
the transactions contemplated hereby which (i) is or becomes generally available
to the public other than as a result of a disclosure by a receiving party or its
Representatives, (ii) was within a receiving party’s possession prior to its
being furnished to such receiving party by or on behalf of the disclosing party
in connection with the transactions contemplated hereby, provided that the
source of such information was not known by such receiving party to be bound by
a confidentiality agreement with or other contractual, legal or fiduciary
obligation of confidentiality to the disclosing party or any other Person with
respect to such information or (iii) becomes available to such receiving party
on a non-confidential basis from a source other than a disclosing party or any
of its respective Representatives, provided that such source is not bound by a
confidentiality agreement with or other contractual, legal or fiduciary
obligation of confidentiality to the disclosing party or any other Person with
respect to such information.
               (c) Each receiving party shall treat all Confidential Information
as confidential, preserve the confidentiality thereof and not disclose any
Confidential Information, except to its Representatives, attorneys and
Affiliates who need to know such Confidential Information in connection with the
transactions contemplated hereby. Each receiving party shall use all reasonable
efforts to cause its Representatives to treat all Confidential Information as
confidential, preserve the confidentiality thereof and not disclose any
Confidential Information. Each receiving party shall be responsible for any
breach of this Agreement by any of its Representatives. If, however,
Confidential Information is disclosed, the receiving party shall immediately
notify the disclosing party in writing and take all reasonable steps required to
prevent further disclosure.
               (d) If a receiving party or any of its Representatives or
Affiliates is requested or required (by oral questions, interrogatories,
requests for information or documents in legal proceedings, subpoena, civil
investigative demand or other similar process) or is required by operation of
law to disclose any Confidential Information, such receiving party shall provide
the disclosing party with prompt written notice of such request or requirement,
which notice shall, if practicable, be at least 48 hours prior to making such
disclosure, so that the disclosing party may seek a protective order or other
appropriate remedy and/or waive compliance with the provisions of this
Agreement. If, in the absence of a protective order or other remedy or the
receipt of such a waiver, the receiving party or any of its Representatives is
nonetheless, in the opinion of counsel, legally compelled to disclose
Confidential Information, then the receiving party may disclose that portion of
the Confidential Information which such counsel advises is legally required to
be disclosed, provided that the receiving party uses its reasonable efforts to
preserve the confidentiality of the Confidential Information, whereupon such
disclosure shall not constitute a breach of this Agreement.

67



--------------------------------------------------------------------------------



 



     10.11 Remedies of Buyer Parties. The Seller Parties acknowledge and agree
that the Assets are unique and not readily available, and that remedies at law,
including monetary damages, will be inadequate in the event of a breach by any
of the Seller Parties in the performance of its obligations under this
Agreement. Accordingly, the Seller Parties acknowledge that, in addition to all
other remedies to which the Buyer Parties are entitled under Article IX hereof,
the Buyer Parties shall be entitled to enforce the terms of this Agreement by a
decree of specific performance pursuant to which the breaching Party is ordered
to affirmatively carry out its obligations under this Agreement. The foregoing
shall not be deemed to be or construed as a waiver or election of remedies by
the Buyer Parties, and the Buyer Parties expressly reserve any and all rights
and remedies available to each of them under Article IX hereof, which rights and
remedies shall be cumulative and the exercise of one or more rights or remedies
shall not prejudice or impair the concurrent or subsequent exercise of other
rights or remedies. Except as provided in this Section 10.11, the
indemnification provisions and procedures contained in Article IX shall
constitute the sole and exclusive monetary recourse and remedy of the Parties
hereto with respect to any Damages resulting from, arising out of or in
connection with the failure of any of the representations and warranties
contained in this Agreement to be true and correct or the breach of any
covenants, agreements or undertaking contained in this Agreement, other than
with respect to fraud or willful breach of any covenants, agreements or
undertakings under Section 6.1.
     10.12 Attorneys’ Fees. If any Party to this Agreement brings an action to
enforce its rights under this Agreement, the prevailing Party shall be entitled
to recover its costs and expenses, including without limitation reasonable
attorneys’ fees, incurred in connection with such action, including any appeal
of such action.
     10.13 Arbitration.
               (a) If any dispute or controversy shall arise among the parties
hereto as to any matter arising out of or in connection with this Agreement, the
parties shall attempt in good faith to resolve such controversy by mutual
agreement. If such dispute or controversy cannot be so resolved, it shall be
resolved solely in accordance with the provisions of this Section 10.13.
               (b) Any dispute, controversy or claim between or among the
parties to this Agreement (the “Disputing Parties”) arising out of or related to
this Agreement, or the breach thereof, shall be submitted before JAMS/Endispute
(“JAMS”) in accordance with the then existing JAMS Arbitration Rules as modified
by this Section 10.13. Such arbitration shall be administered by JAMS only if
one (or more) of the Disputing Parties requests such administration. Arbitration
shall be the exclusive remedy for determining any such dispute, regardless of
its nature. Unless mutually agreed by the parties otherwise, any arbitration
shall take place in Los Angeles County, California.
               (c) The arbitrator (the “Arbiter”) shall be selected by the
Disputing Parties within fifteen (15) days after demand for arbitration is made
by a Disputing Party. If the parties disagree on the arbitrator, the parties
shall jointly request JAMS to furnish a list of five (5) available arbitrators.
After receipt of such list and an opportunity to consider the names, each party
may designate in writing to JAMS not more than two (2) names to be eliminated
from the

68



--------------------------------------------------------------------------------



 



selection process. If more than one (1) name remains after such eliminations are
made, the selection of the arbitrator shall be made by lot from the remaining
names. The Arbiter shall be an attorney licensed in the State of California and
shall possess substantive legal experience with respect to the principal issues
on dispute.
               (d) This agreement to resolve any disputes by binding arbitration
shall extend to claims against any parent, subsidiary or affiliate of each
party, and when acting within such capacity, any officer, director, shareholder,
employee or agent of each party, or of any of the above, and shall apply as well
to claims arising out of state and federal statutes and local ordinances as well
as to claims arising under the common law. In the event of a dispute subject to
this paragraph the Disputing Parties shall be entitled to reasonable discovery
subject to the discretion of the Arbiter. The remedial authority of the Arbiter
shall be the same as, but no greater than, would be the remedial power of a
court having jurisdiction over the parties and their dispute.
               (e) Except as may otherwise be agreed to in writing by the
Disputing Parties or as ordered by the Arbiter upon substantial justification,
the hearings of the dispute shall be held and concluded within ninety (90) days
of submission of the dispute to arbitration. The Arbiter shall render its final
award within thirty (30) days following closing of the record. The Arbiter shall
state the factual and legal basis for the award. The decision of the Arbiter
shall be final and binding, and no appeal shall be permitted therefrom. Final
judgment may be entered upon such an award in state or federal court having the
arbitration jurisdiction thereof, but entry of such judgment shall not be
required to make such award effective.
               (f) Any filing or administration fees shall be borne initially by
the Disputing Party requesting administration by JAMS. If more than one
Disputing Party requests such administration, the fees shall be borne initially
by the party incurring such fees as provided by the rules of JAMS. The initial
fees and costs of the Arbiter shall be borne equally between the Disputing
Parties. The prevailing party in such arbitration, as determined by the Arbiter,
and in any enforcement or other court proceedings, shall be entitled to the
extent permitted by law, to reimbursement from the other party for all of the
prevailing party’s costs (including but not limited to the Arbiter’s
compensation), expenses, and attorneys’ fees.
               (g) Nothing in this Section 10.13 shall limit any right that any
party may otherwise have to seek to obtain (i) preliminary injunctive relief in
order to preserve the status quo pending the disposition of any such arbitration
proceeding or (ii) temporary or permanent injunctive relief from any breach of
any provision of this Agreement.
     10.14 Disclosure Schedule. The inclusion of any item in any section of the
Disclosure Schedule shall not constitute an admission that a violation, right of
termination, Default, Liability or other obligation of any kind exists with
respect to such item, but rather is intended only to respond to certain
representations and warranties in this Agreement and to set forth other
information required by this Agreement. Also, the inclusion of any matter in the
Disclosure Schedule does not constitute an admission as to its materiality as it
relates to any provision of this Agreement. Information disclosed in or for one
section of the Disclosure Schedule shall be deemed disclosed in all other
sections to the extent applicable if it is clear from the disclosure in the
section where such information appears that such information is relevant to such
other

69



--------------------------------------------------------------------------------



 



section. Except as expressly set forth in the Disclosure Schedule, the
definitions contained in this Agreement are incorporated into the Disclosure
Schedule.
[SIGNATURE PAGE FOLLOWS]

70



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to
be duly executed on their respective behalf, by themselves or their respective
officers thereunto duly authorized, all as of the day and year first above
written.

                      PARENT           BUYER     NEXTERA ENTERPRISES, INC.      
W LAB ACQUISITION CORP.    
 
                   
By
  /s/ Michael P. Muldowney       By   /s/ Michael P. Muldowney    
Name:
 
 
Michael P. Muldowney       Name:  
 
Michael P. Muldowney    
Its:
  President and CFO       Its:   CEO    
 
                    SELLER                
 
                    WOODRIDGE LABS, INC.                
 
                   
By
  /s/ Joseph Millin                
 
                   
Name:
  Joseph Millin                
Its:
  President                

             
JOSEPH MILLIN
      SCOTT J. WEISS    
 
           
/s/ Joseph Millin
      /s/ Scott J. Weiss    
 
Joseph Millin
     
 
Scott J. Weiss    
 
           
SHAREHOLDERS OF SELLER
           
 
           
/s/ Joseph J. Millin
      /s/ Scott J. Weiss    
 
           
Joseph Millin, Trustee of the Millin Family Living Trust
      Scott J. Weiss, Trustee of the Scott and Debra Weiss Living Trust    
Dated November 18, 2002
           
 
           
/s/ Valerie Millin
      /s/ Debra Weiss    
 
           
Valerie Millin, Trustee of the Millin Family Living Trust
      Debra Weiss, Trustee of the Scott and Debra Weiss Living Trust    
Dated November 18, 2002
           

71